                                                            Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 1 of 28


User Id                 Name                Username        Twitter Joined    Verified or Non- Bio                                        Location              Website         Tweets Followin Followers Lists Count Likes Count Profile         Profile     Protected or Last Tweet Date
                                                            Date (UTC)        Verified                                                                                          Count g Count Count                               URL             Picture URL Not Protected (UTC)

"1007112355799543808"   TheLuminescentW BeLuminescent          6/14/2018 4:07 Non-Verified    "An aspiring author who's learning how      Florida, USA          https://t.co/      498      4906      1883         17         488 https://twitt   https://pbs.t Not Protected   4/6/2020 16:28
                        riter                                                                 to blog and tweet...Repped by Eaton                               pOoTw3Zc                                                          er.com/Be       wimg.com/p
                                                                                              Literary Agency."                                                 tR                                                                Luminesce       rofile_image
                                                                                                                                                                                                                                  nt              s/10346186
                                                                                                                                                                                                                                                  877294264
                                                                                                                                                                                                                                                  32/Y7mLYk
                                                                                                                                                                                                                                                  vi_normal.jp
                                                                                                                                                                                                                                                  g

"1016113844035432448"   Antonio Farias      GatorCDO            7/9/2018 0:16 Non-Verified    "human &amp; dog dad, husband,              Gainesville, FL       https://t.co/     1556      1464      1104         10        7351 https://twitt https://pbs.t Not Protected     4/8/2020 17:57
                                                                                              ultrarunner, vet, vegan, UF chief diversity                       tB4FXfwZ1                                                         er.com/Gat wimg.com/p
                                                                                              officer. ‚ÄúThe world breaks every one                            A                                                                 orCDO         rofile_image
                                                                                              and afterward many are strong at the                                                                                                              s/10189362
                                                                                              broken places.‚Äù"                                                                                                                                989445079
                                                                                                                                                                                                                                                05/7kn37k4
                                                                                                                                                                                                                                                N_normal.jp
                                                                                                                                                                                                                                                g

"102711657"             paula gatwood       PaulaGatwood       1/7/2010 15:42 Non-Verified    "writer ~ poet ~ essayist ~ Be Kind üôè Florida, USA                              19600      4345      1339           4      52871 https://twitt   https://pbs.t Not Protected   4/8/2020 15:58
                                                                                              Love Animals üòª Plant A Tree üå≥                                                                                                 er.com/Pa       wimg.com/p
                                                                                              #PayAttention #BeAstonished                                                                                                         ulaGatwoo       rofile_image
                                                                                              #TellAboutIt üè≥Ô∏è‚Äçüåà"                                                                                                        d               s/12402900
                                                                                                                                                                                                                                                  661294448
                                                                                                                                                                                                                                                  64/FiwCYuL
                                                                                                                                                                                                                                                  F_normal.jp
                                                                                                                                                                                                                                                  g

"1071146130921136128"   Josh Keller-Rehse JoshKellerRehse    12/7/2018 20:55 Non-Verified     "Writer | Cat &amp; Dog Dad | Aspiring      Tampa, FL                                 65        94        11           0       1145 https://twitt   https://pbs.t Not Protected   5/14/2019 1:06
                                                                                              Traveler | Poor Bio Writer"                                                                                                         er.com/Jos      wimg.com/p
                                                                                                                                                                                                                                  hKellerReh      rofile_image
                                                                                                                                                                                                                                  se              s/10711468
                                                                                                                                                                                                                                                  970149969
                                                                                                                                                                                                                                                  92/QpJeV9
                                                                                                                                                                                                                                                  3__normal.j
                                                                                                                                                                                                                                                  pg

"1073887874"            Nafari &quot;that is JustNafari        1/9/2013 14:10 Non-Verified    "You don't correct tweets. You delete    Florida, USA             https://t.co/     6152      1192       841         20        4792 https://twitt https://pbs.t Not Protected     4/8/2020 15:48
                        not the first time                                                    them and start over. Tennis connoisseur.                          UwhohqvD                                                          er.com/Jus wimg.com/p
                        today&quot;                                                           Ex-journalist. Past: @DJNF, @triblive,                            pJ                                                                tNafari       rofile_image
                        Vanaski                                                               @theledger These days:                                                                                                                            s/11454211
                                                                                              @byshondaland, etc."                                                                                                                              327759933
                                                                                                                                                                                                                                                44/ox7paw-
                                                                                                                                                                                                                                                r_normal.pn
                                                                                                                                                                                                                                                g

"107497796"             Robbin Simmons      RobbinSimmons    1/22/2010 19:23 Verified         "Chicago-born, married a Roman, 2    Miami / Fort Lauderdale      https://t.co/    86383      6826      7605        205       25547 https://twitt   https://pbs.t Not Protected   4/8/2020 18:09
                                            7                                                 Miami-born kiddos. Emmy winner. Dual                              ycMGp1g3                                                          er.com/Ro       wimg.com/p
                                                                                              citizen üá∫üá∏üáÆüáπ @WSVN                                    hC                                                                bbinSimmo       rofile_image
                                                                                              Anchor/Reporter. Grad of @uiowa                                                                                                     ns7             s/12055188
                                                                                              &amp; @MedillSchool                                                                                                                                 709137039
                                                                                              IG:@RobbinSimmons7"                                                                                                                                 36/yYO-
                                                                                                                                                                                                                                                  6aya_norm
                                                                                                                                                                                                                                                  al.jpg

"108513964"             Nysha Warfield      True_Queen17       1/26/2010 4:56 Non-Verified    "If you stand for nothing, then what will   Florida, USA                            1137       138        56           1        943 https://twitt   https://pbs.t Not Protected    4/8/2020 6:19
                                                                                              you fall for? -Hamilton"                                                                                                            er.com/Tru      wimg.com/p
                                                                                                                                                                                                                                  e_Queen1        rofile_image
                                                                                                                                                                                                                                  7               s/99109783
                                                                                                                                                                                                                                                  632972595
                                                                                                                                                                                                                                                  8/myTeDV7
                                                                                                                                                                                                                                                  __normal.jp
                                                                                                                                                                                                                                                  g

"108714319"             Yvette Akil üåà    yvette_akil      1/26/2010 20:53 Non-Verified     "Writer                                     Fort Lauderdale, FL                      220       930       557           4       1473 https://twitt https://pbs.t Not Protected     3/5/2020 22:18
                                                                                              #WritingCommunity #amquerying                                                                                                       er.com/yve wimg.com/p
                                                                                              #WomensFiction"                                                                                                                     tte_akil      rofile_image
                                                                                                                                                                                                                                                s/37880000
                                                                                                                                                                                                                                                017792798
                                                                                                                                                                                                                                                2/af6a84a7f
                                                                                                                                                                                                                                                c1fcada244
                                                                                                                                                                                                                                                65bcd4b6ad
                                                                                                                                                                                                                                                e81_normal
                                                                                                                                                                                                                                                .jpeg
                                                            Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 2 of 28


"110202748"             Tamatha Cain      Tamatha_Cain      1/31/2010 18:32 Non-Verified   "Author--on sub Lit rep Trident Media   Jacksonville, Florida                        758    405     119     4   2028 https://twitt    https://pbs.t Not Protected     4/7/2020 0:24
                                                                                           Group Mom, wife, former wedding band                                                                                 er.com/Ta        wimg.com/p
                                                                                           singer, award-winning sugar artist, no-                                                                              matha_Cai        rofile_image
                                                                                           tape house painter, stand-up comedy                                                                                  n                s/11460985
                                                                                           aficionado."                                                                                                                          141890170
                                                                                                                                                                                                                                 88/LtSDnAq
                                                                                                                                                                                                                                 V_normal.jp
                                                                                                                                                                                                                                 g

"1114790702"            Shontae Evans     sassietae         1/23/2013 16:46 Non-Verified   ""                                           Tampa, FL                                36    536      50     0     16 https://twitt https://pbs.t Not Protected      11/23/2015 4:17
                                                                                                                                                                                                                er.com/sas wimg.com/p
                                                                                                                                                                                                                sietae        rofile_image
                                                                                                                                                                                                                              s/72315828
                                                                                                                                                                                                                              518930432
                                                                                                                                                                                                                              0/APNtVUgf
                                                                                                                                                                                                                              _normal.jpg


"1130153846905409536"   Eve Calder        EveCalderWrites   5/19/2019 16:50 Non-Verified   "I write the Cookie House books              #Florida native‚õ±    https://t.co/     398    915     331     0   1632 https://twitt    https://pbs.t Not Protected    4/8/2020 15:50
                                                                                           (‚òÄÔ∏èsun, üåäsurf, üç™cookies                                  JfM61P1Mf                                         er.com/Ev        wimg.com/p
                                                                                           &amp; twisty #mysteries) from                                      3                                                 eCalderWr        rofile_image
                                                                                           @StMartinsPress. Pre-order my new                                                                                    ites             s/11301686
                                                                                           #book, Sugar &amp; Vice:                                                                                                              783419269
                                                                                           https://t.co/M1FWwPOVVk"                                                                                                              12/Xtyzsxn
                                                                                                                                                                                                                                 M_normal.j
                                                                                                                                                                                                                                 pg

"113472341"             Miss Jessie's     Miss_Jessies      2/11/2010 21:46 Verified       "The Best Darn Curly Products Period."       Miami Beach, FL       https://t.co/   28642   1404   27742   401   7429 https://twitt https://pbs.t Not Protected       4/8/2020 16:34
                                                                                                                                                              26QAQclY                                          er.com/Mis wimg.com/p
                                                                                                                                                              qV                                                s_Jessies rofile_image
                                                                                                                                                                                                                              s/11962085
                                                                                                                                                                                                                              892889845
                                                                                                                                                                                                                              76/VN_BaD
                                                                                                                                                                                                                              X6_normal.j
                                                                                                                                                                                                                              pg

"1139491818188562432"   Mirtha‚ù§Ô∏è      Mirtha46241063    6/14/2019 11:16 Non-Verified   "Music is my                                 Tampa, FL                                12    848      63     0     27 https://twitt    https://pbs.t Not Protected 10/14/2019 17:28
                                                                                           lifeüé§üéßüéºüéªüéπüéº"                                                                                        er.com/Mirt      wimg.com/p
                                                                                                                                                                                                                ha4624106        rofile_image
                                                                                                                                                                                                                3                s/11394922
                                                                                                                                                                                                                                 590979563
                                                                                                                                                                                                                                 52/Yelzo68
                                                                                                                                                                                                                                 O_normal.jp
                                                                                                                                                                                                                                 g

"1149683255861551105"   Dr. Phillips HS   DPHSMedia         7/12/2019 14:13 Non-Verified   "The official account for the Dr. Phillips   Doctor Phillips, FL   https://t.co/      26   1088    145      1     60 https://twitt https://pbs.t Not Protected      3/29/2020 23:50
                        Media Center                                                       High School Media Center.                                          Gpfv3ZNCt                                         er.com/DP wimg.com/p
                                                                                           #PurposePowerPride #PantherNation                                  n                                                 HSMedia rofile_image
                                                                                           #AwwDP"                                                                                                                            s/11512146
                                                                                                                                                                                                                              431190999
                                                                                                                                                                                                                              10/ouJWHk
                                                                                                                                                                                                                              hT_normal.j
                                                                                                                                                                                                                              pg

"1157733928918237187"   Jacob Fisher      JacobFi0412199     8/3/2019 19:24 Non-Verified   "I am a easy going, self-respected and       Jacksovnille, FL                          5    413      26     1       0 https://twitt   https://pbs.t Not Protected    8/3/2019 19:38
                                          9                                                loving man"                                                                                                           er.com/Jac      wimg.com/p
                                                                                                                                                                                                                 obFi04121       rofile_image
                                                                                                                                                                                                                 999             s/11577346
                                                                                                                                                                                                                                 443155783
                                                                                                                                                                                                                                 69/AorYTB4
                                                                                                                                                                                                                                 A_normal.jp
                                                                                                                                                                                                                                 g

"1165793248054534144"   Manda Dama        AMANDADAMAS        8/26/2019 1:09 Non-Verified   "40/ Navy Retired/Mother to a 14 year        Sawgrass, FL                             66   4061     189     0    334 https://twitt    https://pbs.t Not Protected    4/6/2020 23:15
                                          IEW3                                             old"                                                                                                                 er.com/AM        wimg.com/p
                                                                                                                                                                                                                ANDADAM          rofile_image
                                                                                                                                                                                                                ASIEW3           s/11890777
                                                                                                                                                                                                                                 375432622
                                                                                                                                                                                                                                 08/fDd0mR
                                                                                                                                                                                                                                 Eo_normal.j
                                                                                                                                                                                                                                 pg
                                                   Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 3 of 28


"120887761"    Rebecca Rinaldo    beccatae          3/7/2010 22:04 Non-Verified   "Change is Happening for the             Hollywood, Florida                     886   1370    293    0     111 https://twitt https://pbs.t Protected
                                                                                  BETTER!#SUPERHAPPY"                                                                                            er.com/bec wimg.com/p
                                                                                                                                                                                                 catae         rofile_image
                                                                                                                                                                                                               s/36736255
                                                                                                                                                                                                               58/612c36d
                                                                                                                                                                                                               4c680a620e
                                                                                                                                                                                                               371fc6544d
                                                                                                                                                                                                               26c3a_nor
                                                                                                                                                                                                               mal.jpeg

"121782991"    Evelyn Pettiford   EvezWay          3/10/2010 15:30 Non-Verified   "I have created hair products of natural St Petersburg, FL    https://t.co/    6106   2068    671    4    4774 https://twitt https://pbs.t Not Protected    2/15/2020 8:56
                                                                                  herbs and oils.I have been n the                              NYAStNMJ                                         er.com/Ev wimg.com/p
                                                                                  cosmetology profession since the 90d's.                       OM                                               ezWay         rofile_image
                                                                                  God keep blessn the creation in me,God                                                                                       s/18304925
                                                                                  did it!"                                                                                                                     16/Mz_Eve_
                                                                                                                                                                                                               _without_ba
                                                                                                                                                                                                               ckground__
                                                                                                                                                                                                               2_normal.p
                                                                                                                                                                                                               ng

"1254473126"   jazzyjag           information771    3/9/2013 14:11 Non-Verified   "Business Educator - G‚ÄôVille, Florida" Florida                               1863    185     54    0    4695 https://twitt https://pbs.t Not Protected    4/5/2020 22:07
                                                                                                                                                                                                 er.com/info wimg.com/p
                                                                                                                                                                                                 rmation771 rofile_image
                                                                                                                                                                                                               s/63674696
                                                                                                                                                                                                               082157977
                                                                                                                                                                                                               8/yhVryAzR
                                                                                                                                                                                                               _normal.jpg

"128160694"    July               borghettiyeti     3/31/2010 8:18 Non-Verified   "writer, computational astrophysicist,   Gainesville, FL                        620    728    332    2    4102 https://twitt https://pbs.t Not Protected    4/8/2020 14:11
                                                                                  she/her"                                                                                                       er.com/bor wimg.com/p
                                                                                                                                                                                                 ghettiyeti    rofile_image
                                                                                                                                                                                                               s/11207211
                                                                                                                                                                                                               667113656
                                                                                                                                                                                                               32/Y0a3II7J
                                                                                                                                                                                                               _normal.jpg


"1314189918"   C.C. KEENAN        CC_KEENAN        3/29/2013 15:43 Non-Verified   "#Writer #Poet: IG - @cici_keenan / FB - FLORIDA              http://t.co/J     606   1434    403    6     133 https://twitt https://pbs.t Not Protected   1/22/2020 21:29
                                                                                  Ci Ci Keenan / New Book - Love Poem                           rXXGVz97                                         er.com/CC wimg.com/p
                                                                                  The Prequel. Click to start reading:                          K                                                _KEENAN rofile_image
                                                                                  https://t.co/0ZpdDE5PXf"                                                                                                     s/58042119
                                                                                                                                                                                                               422414438
                                                                                                                                                                                                               5/nqop5n6I_
                                                                                                                                                                                                               normal.jpg

"131872232"    Norris Eppes       norriseppes      4/11/2010 16:03 Non-Verified   "Stories, essays, &amp; reporting in Melbourne Beach, FL      https://t.co/     148    311    463    3     120 https://twitt https://pbs.t Not Protected   3/21/2020 14:12
                                                                                  @xraylitmag @surfersjournal                                   A1qDjNldz                                        er.com/nor wimg.com/p
                                                                                  @hobartpulp @newsweek @bittersouth                            Q                                                riseppes      rofile_image
                                                                                  @fourwayreview &amp; elsewhere. MFA                                                                                          s/12120229
                                                                                  in fiction from @utkenglish."                                                                                                984605184
                                                                                                                                                                                                               05/5Q97Jvx
                                                                                                                                                                                                               A_normal.jp
                                                                                                                                                                                                               g

"132381290"    Ravi Howard        RaviHoward        4/13/2010 2:39 Non-Verified   "Author of Like Trees, Walking &amp;     Tallahassee, FL      http://t.co/8    4040   1645   1316   42    5872 https://twitt https://pbs.t Not Protected     4/8/2020 3:01
                                                                                  Driving the King"                                             PbusqeTk                                         er.com/Ra wimg.com/p
                                                                                                                                                O                                                viHoward rofile_image
                                                                                                                                                                                                               s/46081452
                                                                                                                                                                                                               180466483
                                                                                                                                                                                                               3/3BFpML6
                                                                                                                                                                                                               m_normal.j
                                                                                                                                                                                                               peg

"1372446914"   Janey Tate         Janey_Tate       4/22/2013 15:50 Non-Verified   "@Hy_LoNews Editor-in-Chief              Miami, FL            https://t.co/   10447   1998   1134   30   23733 https://twitt https://pbs.t Not Protected     4/8/2020 9:46
                                                                                  Journalist. E.Badu Superfan!                                  CL1sl8ncD                                        er.com/Jan wimg.com/p
                                                                                  #TateMediaEnterprises                                         Y                                                ey_Tate       rofile_image
                                                                                  #BlackFemaleBizOwner RT's are not                                                                                            s/11513862
                                                                                  endorsements,unless it's Badu!"                                                                                              049753251
                                                                                                                                                                                                               85/ybdjfzCZ
                                                                                                                                                                                                               _normal.jpg
                                                   Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 4 of 28


"139431490"    Jill Esposito     Jill_Esposito      5/2/2010 15:55 Non-Verified   "Writer for educational publisher, Philly    Orlando, FL             http://t.co/F    1205    937    289      7     2328 https://twitt https://pbs.t Not Protected       4/4/2020 0:35
                                                                                  girl in FL, dance/tv/soap addict"                                    uqz9678                                             er.com/Jill wimg.com/p
                                                                                                                                                                                                           _Esposito rofile_image
                                                                                                                                                                                                                         s/30392189
                                                                                                                                                                                                                         60/c413d8d
                                                                                                                                                                                                                         6aac216140
                                                                                                                                                                                                                         dd30b6fb3e
                                                                                                                                                                                                                         f0e62_norm
                                                                                                                                                                                                                         al.jpeg

"14414706"     Jeff VanderMeer   jeffvandermeer     4/17/2008 0:28 Verified       "NYT bestseller AREA X, BORNE,               Tallahassee, FL         http://t.co/    43901   2162   42925   1060   64149 https://twitt   https://pbs.t Not Protected    4/8/2020 18:24
                                                                                  DEAD ASTRONAUTS Bookings:                                            QB7WG5                                              er.com/jeff     wimg.com/p
                                                                                  jeff@vandermeercreative.com Signed                                   Midb                                                vandermee       rofile_image
                                                                                  https://t.co/u2jpBnaJy3"                                                                                                 r               s/12007614
                                                                                                                                                                                                                           703903416
                                                                                                                                                                                                                           33/d9S5dC
                                                                                                                                                                                                                           g6_normal.j
                                                                                                                                                                                                                           pg

"14585213"     Erin Mitchell     erinfaye          4/29/2008 14:26 Non-Verified   "My job is the best: connecting books        Florida                 https://t.co/   40557   2416    4107   146     7314 https://twitt https://pbs.t Not Protected      4/7/2020 22:25
                                                                                  and readers. I have an affinity for genre                            u9XttRHqY                                           er.com/erin wimg.com/p
                                                                                  fiction. I'm not a hater, and I never walk                           D                                                   faye          rofile_image
                                                                                  away from a good fight."                                                                                                               s/36277035
                                                                                                                                                                                                                         31/afb81af7
                                                                                                                                                                                                                         60fca0f912
                                                                                                                                                                                                                         15c1c0af0e
                                                                                                                                                                                                                         3887_norm
                                                                                                                                                                                                                         al.jpeg

"145892061"    J Oh              forgetheflowers    5/20/2010 3:46 Non-Verified   ""                                           Jacksonville, Florida                    2391   2785      89      0    7273 https://twitt   https://pbs.t Not Protected    4/8/2020 16:00
                                                                                                                                                                                                           er.com/for      wimg.com/p
                                                                                                                                                                                                           getheflowe      rofile_image
                                                                                                                                                                                                           rs              s/12119620
                                                                                                                                                                                                                           827967242
                                                                                                                                                                                                                           24/s943q2of
                                                                                                                                                                                                                           _normal.jpg


"1470554048"   Ms.Didley         sdidley           5/30/2013 20:05 Non-Verified   ""                                           florida                                   225    644      56      0      51 https://twitt https://pbs.t Not Protected     3/10/2020 13:31
                                                                                                                                                                                                           er.com/sdi wimg.com/p
                                                                                                                                                                                                           dley          rofile_image
                                                                                                                                                                                                                         s/87977364
                                                                                                                                                                                                                         985466060
                                                                                                                                                                                                                         8/4x-np7-
                                                                                                                                                                                                                         H_normal.jp
                                                                                                                                                                                                                         g

"14904366"     dartery           dartery            5/26/2008 2:37 Non-Verified   "Hacker de cambio: @dartery Cada             Tampa, FL               https://t.co/     356    126      27     2      481 https://twitt https://pbs.t Protected
                                                                                  oportunidad tiene una fecha de                                       jDdTckb1Y                                           er.com/dar wimg.com/p
                                                                                  expiraci√≥n!! Marc Guevara                                           7                                                   tery          rofile_image
                                                                                  #changehacker #digitalhustler"                                                                                                         s/60910119
                                                                                                                                                                                                                         658289561
                                                                                                                                                                                                                         6/B7Ibnze3
                                                                                                                                                                                                                         _normal.jpg

"1498519981"   jass üå∏         JasssW            6/10/2013 14:42 Non-Verified   "FAMU Alumna üêç                            Tallahassee, FL                          9178    821     865      5   23593 https://twitt https://pbs.t Not Protected      4/8/2020 16:24
                                                                                  ig:foreverrrjasmine"                                                                                                     er.com/Jas wimg.com/p
                                                                                                                                                                                                           ssW           rofile_image
                                                                                                                                                                                                                         s/11816567
                                                                                                                                                                                                                         594773831
                                                                                                                                                                                                                         73/615o0Bq
                                                                                                                                                                                                                         K_normal.jp
                                                                                                                                                                                                                         g

"1589046301"   sherrell          scooks12          7/12/2013 17:43 Non-Verified   "like the magic,like living in Syracuse      orlando,florida                          3650   4993     791     14    2519 https://twitt https://pbs.t Not Protected      4/8/2020 14:10
                                                                                  newyork, like living in Orlando,florida"                                                                                 er.com/sco wimg.com/p
                                                                                                                                                                                                           oks12         rofile_image
                                                                                                                                                                                                                         s/71925329
                                                                                                                                                                                                                         787034829
                                                                                                                                                                                                                         3/ONYI_cA8
                                                                                                                                                                                                                         _normal.jpg
                                                Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 5 of 28


"16140150"     Kevin Campbell   Kev_Campbell       9/5/2008 4:01 Non-Verified   "Artist, Creator, Designer, Illustrator,   MIAMI                                  46811    2412    1500   63     17531 https://twitt   https://pbs.t Not Protected   4/8/2020 16:49
                                                                                Online Marketer, Digital Ninja, Love                                                                                   er.com/Ke       wimg.com/p
                                                                                Enthusiast, &amp; Master of the                                                                                        v_Campbe        rofile_image
                                                                                Jamaican Jedi Mind Trick."                                                                                             ll              s/83501402
                                                                                                                                                                                                                       814142054
                                                                                                                                                                                                                       5/gvwEvWH
                                                                                                                                                                                                                       I_normal.jp
                                                                                                                                                                                                                       g

"16147858"     heidiw           heidiwerb         9/5/2008 19:04 Non-Verified   "&quot;Of course I talk to myself, I like a West Palm Beach                        3710    1519     516    23     5287 https://twitt https://pbs.t Not Protected     4/8/2020 18:29
                                                                                good speaker and I appreciate an                                                                                       er.com/hei wimg.com/p
                                                                                intelligent audience.&quot; -Dorothy                                                                                   diwerb        rofile_image
                                                                                Parker. #TheResistance"                                                                                                              s/12457994
                                                                                                                                                                                                                     808568872
                                                                                                                                                                                                                     96/yVRoAM
                                                                                                                                                                                                                     bj_normal.j
                                                                                                                                                                                                                     pg

"17025564"     JoeKnowsUs2020 EbonieReid        10/28/2008 18:27 Non-Verified   "TRUMP IS A CRIMINAL!                   South Florida                             10663    3306    2061    12    75955 https://twitt https://pbs.t Protected
                                                                                #amyklobuchar                                                                                                          er.com/Eb wimg.com/p
                                                                                #elizabethwarren                                                                                                       onieReid      rofile_image
                                                                                #writer #dogsrule #fitmom #superliberal                                                                                              s/11205341
                                                                                #removetrump #theresistance                                                                                                          878393159
                                                                                #blackgirlmagic"                                                                                                                     69/az75pryq
                                                                                                                                                                                                                     _normal.jpg


"1726144375"   Mx.NathanTamar( mxnonbinary        9/3/2013 17:14 Non-Verified   "Non-binary, Jewish, liberal, democratic   Florida, USA                           22420    4966     780     4    33688 https://twitt https://abs.t Not Protected      4/8/2020 2:53
               They, them)                                                      socialist"                                                                                                             er.com/mx wimg.com/s
               ‚ú°Ô∏èüå¥üè≥                                                                                                                                                                          nonbinary ticky/default
               Ô∏è‚Äçüåàüåà                                                                                                                                                                                        _profile_ima
               üî•üåπ                                                                                                                                                                                              ges/default_
                                                                                                                                                                                                                     profile_nor
                                                                                                                                                                                                                     mal.png

"17876570"     TexasWarEagle    TexasWarEagle    12/4/2008 19:56 Non-Verified   "Auburn Football! Former Texas             Florida, USA                           45631    1470     770    23    57013 https://twitt   https://pbs.t Protected
               ‚ú®ü¶Ö üèà                                                     resident, relocated to Florida. Snarky                                                                                 er.com/Tex      wimg.com/p
                                                                                Housewives fan &amp; Bravo TV                                                                                          asWarEagl       rofile_image
                                                                                addict."                                                                                                               e               s/10328161
                                                                                                                                                                                                                       874098831
                                                                                                                                                                                                                       38/JiXuqSx
                                                                                                                                                                                                                       D_normal.jp
                                                                                                                                                                                                                       g

"1798008566"   Gigi King        GigiKing006        9/8/2013 2:32 Non-Verified   "The legal system can intimidate and      Tampa                   https://t.co/   8076      653    176      9     4186 https://twitt https://pbs.t Not Protected     3/6/2020 18:51
                                                                                overwhelm anyone ‚Äì we're here to help                           F9NtDJIM                                             er.com/Gig wimg.com/p
                                                                                find the answers and create the solutions                         PV                                                   iKing006      rofile_image
                                                                                you need."                                                                                                                           s/45798341
                                                                                                                                                                                                                     138304204
                                                                                                                                                                                                                     8/UjVg58Mx
                                                                                                                                                                                                                     _normal.jpe
                                                                                                                                                                                                                     g

"18087961"     Alex Segura      alex_segura     12/12/2008 22:39 Verified       "Writer: @starwars POE DAMERON:      New York and Miami           https://t.co/ 128485    15049   24369   882   172572 https://twitt https://pbs.t Not Protected     4/8/2020 18:30
                                                                                FREE FALL, Pete Fernandez Mysteries,                              finXomOPt                                            er.com/ale wimg.com/p
                                                                                BLACK GHOST, LETHAL LIT podcast,                                  U                                                    x_segura rofile_image
                                                                                THE ARCHIES * Co-President,                                                                                                          s/65661351
                                                                                @archiecomics * rep: @jgetzler"                                                                                                      333963776
                                                                                                                                                                                                                     1/KwjS9_pe
                                                                                                                                                                                                                     _normal.jpg


"18348663"     Patrick Carey    patrickcarey     12/24/2008 2:37 Non-Verified   "Business Consultant and former pro        Central Florida, USA                    1461    3560    2151    33     7271 https://twitt https://pbs.t Not Protected     1/18/2020 0:20
                                                                                golf caddy. Sports Fan. Book Reader.                                                                                   er.com/pat wimg.com/p
                                                                                Motorcycle enthusiast."                                                                                                rickcarey rofile_image
                                                                                                                                                                                                                     s/13462284
                                                                                                                                                                                                                     44/Patrick_n
                                                                                                                                                                                                                     ormal.jpg

"18406807"     Mary Taber       taberm          12/27/2008 11:55 Non-Verified   "EdD from Florida Atlantic University      Florida                                  236     829      53     0     6705 https://twitt https://pbs.t Protected
                                                                                Retired SPED Teacher with 40 years                                                                                     er.com/tab wimg.com/p
                                                                                experience Interests include math                                                                                      erm           rofile_image
                                                                                education research and practices"                                                                                                    s/84936710
                                                                                                                                                                                                                     273354956
                                                                                                                                                                                                                     8/zcqFAqq1
                                                                                                                                                                                                                     _normal.jpg
                                                Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 6 of 28


"18565896"    Armand Rosamilia ArmandAuthor      1/2/2009 22:24 Non-Verified   "‚å®Author. üî´Crime Thrillers.        Jacksonville, FL     https://t.co/   90391   137005   130591   1925   69790 https://twitt   https://pbs.t Not Protected    4/8/2020 18:30
                                                                               ‚öæBaseball. ü§òMetal. üíÄHorror.                          ZE0Mbt6xs                                              er.com/Ar       wimg.com/p
                                                                               üßüZombies. üéôPodcaster. No                               z                                                      mandAuth        rofile_image
                                                                               discernible order. All my books:                                                                                    or              s/12183163
                                                                               http://t.co/whWdTj1XlZ"                                                                                                             868140584
                                                                                                                                                                                                                   99/jUMR7a
                                                                                                                                                                                                                   TP_normal.j
                                                                                                                                                                                                                   pg

"19006915"    Balloona          balloona         1/15/2009 2:18 Non-Verified   ""                                      Miami                                 7744     1878      370      0   24247 https://twitt https://pbs.t Not Protected      4/8/2020 18:08
                                                                                                                                                                                                   er.com/ball wimg.com/p
                                                                                                                                                                                                   oona          rofile_image
                                                                                                                                                                                                                 s/10363508
                                                                                                                                                                                                                 675140321
                                                                                                                                                                                                                 28/vrr_k3Tw
                                                                                                                                                                                                                 _normal.jpg


"19079707"    Big Hair Beauty   MortgageMogul   1/16/2009 18:49 Non-Verified   "Wife, Mom of 3 #BigHairBeauties,       Miami, FL                             6426     3977     439      7    12437 https://twitt   https://pbs.t Not Protected     4/6/2020 3:21
                                                                               #DanceMom HU Alum, AlphaMade                                                                                        er.com/Mo       wimg.com/p
                                                                               DST, SteelerNation for Life &amp;                                                                                   rtgageMog       rofile_image
                                                                               Political Junky all wrapped up in one                                                                               ul              s/82973511
                                                                               small but powerful package!"                                                                                                        728327065
                                                                                                                                                                                                                   7/hEkuXYIe
                                                                                                                                                                                                                   _normal.jpg


"191865982"   Playoff Coco      cgsobers        9/17/2010 15:22 Non-Verified   "Proud @bishopkennyhs and @UFlorida Gainesville, FL          https://t.co/    3486     1483     251      4     1244 https://twitt https://pbs.t Not Protected     3/31/2020 19:54
                                                                               alum, @FHSAA Assistant Director of                           MuUjzUP                                                er.com/cgs wimg.com/p
                                                                               Athletics, sports fanatic and occasionally                   mCp                                                    obers         rofile_image
                                                                               misanthropic...#DTWD"                                                                                                             s/46519871
                                                                                                                                                                                                                 788092211
                                                                                                                                                                                                                 2/k8pAlC2l_
                                                                                                                                                                                                                 normal.jpeg


"192761863"   ashley albright   Ashmosis1        9/20/2010 2:24 Non-Verified   ""                                      daytona bch, fla.                     2950      147       68      1   17173 https://twitt https://pbs.t Not Protected      4/8/2020 13:50
                                                                                                                                                                                                   er.com/As wimg.com/p
                                                                                                                                                                                                   hmosis1       rofile_image
                                                                                                                                                                                                                 s/49979684
                                                                                                                                                                                                                 200395571
                                                                                                                                                                                                                 4/xkb2LyQw
                                                                                                                                                                                                                 _normal.jpe
                                                                                                                                                                                                                 g

"19316077"    Bill Vincent      billjv           1/22/2009 0:05 Non-Verified   "I am a media professional in the Tampa Tampa Bay Area, FL   https://t.co/    2347     1258     328     21     1190 https://twitt https://pbs.t Not Protected      4/8/2020 16:25
                                                                               Bay area. I'm a lover of music and a                         z0kgoN5b                                               er.com/billj wimg.com/p
                                                                               pianist/keyboard player too. I love                          UE                                                     v             rofile_image
                                                                               creative stuff!! *My opinion is mine only."                                                                                       s/12382067
                                                                                                                                                                                                                 771933655
                                                                                                                                                                                                                 04/YKHQ9z
                                                                                                                                                                                                                 GH_normal.
                                                                                                                                                                                                                 jpg

"193904358"   Tenikka Smith     TenikkaANjax    9/22/2010 23:14 Verified       "@ActionNewsJax @COXMG              Jacksonville, FL         https://t.co/   59329     8931   11136    259    13790 https://twitt https://pbs.t Not Protected      4/8/2020 14:55
              Hughes                                                           CBS47/FOX30 Anchor. Wife. Daughter.                          Qrq88IvNv                                              er.com/Te wimg.com/p
                                                                               Sister. Auntie. Foodie. NC native.                           H                                                      nikkaANjax rofile_image
                                                                               @BenedictEDU @MerrillCollege                                                                                                      s/76372327
                                                                               https://t.co/weAiIUyOnn"                                                                                                          812917657
                                                                                                                                                                                                                 6/vzjArMmJ
                                                                                                                                                                                                                 _normal.jpg

"195407881"   Ms. Loveisme TLC LOVEISMESEXY     9/26/2010 16:41 Non-Verified   "Nurse,Artist, independent business     Florida              https://t.co/   11415     1867     611     13    12152 https://twitt   https://pbs.t Not Protected    4/7/2020 22:09
                                                                               owner"                                                       khRO12R3                                               er.com/LO       wimg.com/p
                                                                                                                                            BZ                                                     VEISMESE        rofile_image
                                                                                                                                                                                                   XY              s/62182095
                                                                                                                                                                                                                   177308979
                                                                                                                                                                                                                   2/RRX82Dw
                                                                                                                                                                                                                   L_normal.jp
                                                                                                                                                                                                                   g

"19844298"    Oline Cogdill     OlineCogdill      2/1/2009 3:03 Non-Verified   "mystery reviewer"                      Florida              http://t.co/X     666      334    1955     98        97 https://twitt https://pbs.t Not Protected     4/7/2020 17:07
                                                                                                                                            mQGaaXp                                                 er.com/Oli wimg.com/p
                                                                                                                                            M7                                                      neCogdill rofile_image
                                                                                                                                                                                                                  s/43993515
                                                                                                                                                                                                                  6/oline5_nor
                                                                                                                                                                                                                  mal.jpg
                                                  Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 7 of 28


"20030547"     JenniGregory      jennigregory        2/4/2009 6:05 Non-Verified   "Comicbook creator of DreamWalker,        Orlando, FL           http://t.co/h   8411    336   334   30    515 https://twitt https://pbs.t Not Protected       4/8/2020 4:49
                                                                                  Summoner, Abby's Menagerie, Rocs'                               FkBEduIH                                      er.com/jen wimg.com/p
                                                                                  &amp; others. Married her poet in t-shirt                       L                                             nigregory rofile_image
                                                                                  n jeans Barry Gregory. Mom to 3 best                                                                                        s/79057372
                                                                                  children ever!"                                                                                                             593874534
                                                                                                                                                                                                              4/gCBXBic2
                                                                                                                                                                                                              _normal.jpg


"206628688"    üëëKrownMeTha Stylenonum          10/23/2010 11:06 Non-Verified   "He wanna fuck but he gotta b a           Miami, FL                             9189   1077   293    0    165 https://twitt https://pbs.t Not Protected       4/5/2020 6:27
               Queenüëë                                                          MILLIONAIRE                                                                                                   er.com/Styl wimg.com/p
                                                                                  üíãü§ûüèΩ#BowDiwn2thaQueen"                                                                                enonum        rofile_image
                                                                                                                                                                                                              s/12265097
                                                                                                                                                                                                              056710533
                                                                                                                                                                                                              13/bIZ4j8PP
                                                                                                                                                                                                              _normal.jpg


"206909235"    Lourdes_Pe√±a     Lourdes21661      10/24/2010 1:21 Non-Verified   "living life ways striving for more"      Orlando, FL                            988    312    39    0    150 https://twitt   https://pbs.t Protected
                                                                                                                                                                                                er.com/Lo       wimg.com/p
                                                                                                                                                                                                urdes2166       rofile_image
                                                                                                                                                                                                1               s/90310422
                                                                                                                                                                                                                177561804
                                                                                                                                                                                                                9/aZdA27Q-
                                                                                                                                                                                                                _normal.jpg


"207291306"    ya'monalee        lee_hawkins       10/25/2010 0:15 Non-Verified   ""                                        Destin, FL                              89    539    35    0     52 https://twitt https://pbs.t Protected
               Hawkins                                                                                                                                                                          er.com/lee wimg.com/p
                                                                                                                                                                                                _hawkins rofile_image
                                                                                                                                                                                                              s/64252114
                                                                                                                                                                                                              373630771
                                                                                                                                                                                                              2/Rg3Q2De
                                                                                                                                                                                                              Z_normal.jp
                                                                                                                                                                                                              g

"209079137"    Karina Baptiste   kevnkari         10/28/2010 13:34 Non-Verified   ""                                        Saint Augustine, FL                     28    221    16    0       7 https://twitt https://pbs.t Not Protected    6/24/2017 22:07
                                                                                                                                                                                                 er.com/kev wimg.com/p
                                                                                                                                                                                                 nkari         rofile_image
                                                                                                                                                                                                               s/69982715
                                                                                                                                                                                                               195307212
                                                                                                                                                                                                               9/r921XeSU
                                                                                                                                                                                                               _normal.jpg


"21036594"     Lourdes S         Lulusuarez0428    2/16/2009 22:27 Non-Verified   "I love to have fun, be happy and enjoy   Florida                               4148   2869   515    4   5563 https://twitt   https://pbs.t Protected
                                                                                  life as it comes!!"                                                                                           er.com/Lul      wimg.com/p
                                                                                                                                                                                                usuarez04       rofile_image
                                                                                                                                                                                                28              s/34445499
                                                                                                                                                                                                                4/New_pic_
                                                                                                                                                                                                                6_19_norm
                                                                                                                                                                                                                al.bmp

"21227073"     James R. Phelps   JamesRPhelps      2/18/2009 18:50 Non-Verified   "Father &amp; Husband | Ecommerce Tampa Bay - Florida                           1089    606   268   56     74 https://twitt   https://pbs.t Not Protected   9/18/2016 12:13
                                                                                  Merchandising &amp; Marketing Expert |                                                                        er.com/Ja       wimg.com/p
                                                                                  Passionate (AKA Lousy) Golfer |                                                                               mesRPhel        rofile_image
                                                                                  Mixologist | Culinist"                                                                                        ps              s/51654683
                                                                                                                                                                                                                309547520
                                                                                                                                                                                                                1/HVh2fMJk
                                                                                                                                                                                                                _normal.jpe
                                                                                                                                                                                                                g

"21403699"     Dr. Mike Eric     echoatme          2/20/2009 15:13 Non-Verified   "Finding my bliss."                       Pensacola, FL 32505                   1196   2353   264    2    671 https://twitt https://pbs.t Not Protected      4/6/2020 19:16
               Martin, Ed.D                                                                                                                                                                     er.com/ech wimg.com/p
                                                                                                                                                                                                oatme         rofile_image
                                                                                                                                                                                                              s/11864528
                                                                                                                                                                                                              109105725
                                                                                                                                                                                                              44/zg87Gq
                                                                                                                                                                                                              BZ_normal.j
                                                                                                                                                                                                              pg

"2160992148"   Alexia McKay      AlexiaMcKayProd 10/28/2013 14:20 Non-Verified    "Building a brand &amp; building myself Tampa, FL               https://t.co/   5945   1520   652    8   5449 https://twitt   https://pbs.t Not Protected    4/8/2020 18:19
                                                                                  Journalist/ Founder &amp; EIC of                                HspTLIjB0                                     er.com/Ale      wimg.com/p
                                                                                  @royalteemag @royalteegirls                                     6                                             xiaMcKayP       rofile_image
                                                                                  @rattlergirlsrock /FAMU Taught Me                                                                             rod             s/12423052
                                                                                  üêç **OPINIONS ARE MY OWN**"                                                                                                 377439969
                                                                                                                                                                                                                28/RzV77le
                                                                                                                                                                                                                O_normal.jp
                                                                                                                                                                                                                g
                                               Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 8 of 28


"21680952"     Jody Beck        jodybeck        2/23/2009 19:04 Non-Verified   "Architect / Contractor. Founder of          Tampa, FL                  https://t.co/    218     325    84   4     1583 https://twitt https://pbs.t Protected
                                                                               Traction, an award winning architecture                                 KHJgqP2P                                        er.com/jod wimg.com/p
                                                                               practice based in Florida."                                             ja                                              ybeck         rofile_image
                                                                                                                                                                                                                     s/75577625
                                                                                                                                                                                                                     494362112
                                                                                                                                                                                                                     0/hHd5_rIg_
                                                                                                                                                                                                                     normal.jpg

"2175242518"   Jojobaby         jojoseagirl     11/10/2013 2:38 Non-Verified   ""                                           Melbourne, FL                              17820    555   587   15   16049 https://twitt https://pbs.t Not Protected 11/10/2018 12:24
                                                                                                                                                                                                       er.com/jojo wimg.com/p
                                                                                                                                                                                                       seagirl       rofile_image
                                                                                                                                                                                                                     s/61374158
                                                                                                                                                                                                                     376312012
                                                                                                                                                                                                                     8/Qk0RkYn
                                                                                                                                                                                                                     N_normal.jp
                                                                                                                                                                                                                     g

"2200843865"   Claudine Chandler twins2786     11/29/2013 19:23 Non-Verified   "Comedian Life. Laughter is the BEST         Jacksonville Florida                       1596    1540   291   6       26 https://twitt https://pbs.t Not Protected   3/24/2017 13:59
                                                                               medicine!! So have a little HA-HA                                                                                       er.com/twi wimg.com/p
                                                                               everyday America!!"                                                                                                     ns2786        rofile_image
                                                                                                                                                                                                                     s/63547949
                                                                                                                                                                                                                     823483904
                                                                                                                                                                                                                     0/ktQTsZgo
                                                                                                                                                                                                                     _normal.jpg


"2211340223"   Ra               MyBlaqueLife     12/7/2013 1:00 Non-Verified   "Identical twin (Eldest 2 mins). Army Vet. Florida, USA                                  106     369    28   0     1378 https://twitt https://pbs.t Not Protected    3/21/2020 4:08
                                                                               Go Army."                                                                                                               er.com/My wimg.com/p
                                                                                                                                                                                                       BlaqueLife rofile_image
                                                                                                                                                                                                                     s/37880000
                                                                                                                                                                                                                     083876504
                                                                                                                                                                                                                     1/056dc0ed
                                                                                                                                                                                                                     4ef6a5a775
                                                                                                                                                                                                                     2302a191f6
                                                                                                                                                                                                                     b8ba_norm
                                                                                                                                                                                                                     al.jpeg

"223018417"    Kavonnah Means    kv1973          12/5/2010 4:08 Non-Verified   "GOD.....FIRST, family second! Live          Florida                                     198    1055   125   0      224 https://twitt https://pbs.t Protected
                                                                               life as if today is your last!"                                                                                         er.com/kv1 wimg.com/p
                                                                                                                                                                                                       973           rofile_image
                                                                                                                                                                                                                     s/79967023
                                                                                                                                                                                                                     968019660
                                                                                                                                                                                                                     8/YfuQOBv
                                                                                                                                                                                                                     Q_normal.jp
                                                                                                                                                                                                                     g

"2273581920"   K. M. Reynolds   km_reynolds      1/2/2014 21:33 Non-Verified   "Author ‚Ä¢ Coffee Obsessed ‚Ä¢      Pompano Beach, FL                  https://t.co/    996     989   818   8      509 https://twitt https://pbs.t Not Protected   2/28/2020 15:32
               ‚òïÔ∏èüìö                                                      Ravenclaw ‚Ä¢ INTJ ‚Ä¢                                                  cK9Z1NNg                                        er.com/km wimg.com/p
                                                                               #WritingCommunity ‚Ä¢ No DM's please                                    Tb                                              _reynolds rofile_image
                                                                               üòä"                                                                                                                                 s/11718036
                                                                                                                                                                                                                     432528056
                                                                                                                                                                                                                     32/Hnc-
                                                                                                                                                                                                                     Wero_norm
                                                                                                                                                                                                                     al.jpg

"22825562"     Kim Gardner-Sapp smartldy723      3/4/2009 20:06 Non-Verified   "A woman smart enough to know when           South Florida                               175     220    15   0      133 https://twitt https://pbs.t Protected
                                                                               to unplug and listen to the silence;                                                                                    er.com/sm wimg.com/p
                                                                               mother;wife;friend; citizen of the world."                                                                              artldy723 rofile_image
                                                                                                                                                                                                                     s/10328127
                                                                                                                                                                                                                     868233850
                                                                                                                                                                                                                     89/IcmgCu
                                                                                                                                                                                                                     Gl_normal.j
                                                                                                                                                                                                                     pg

"2318894270"   Ann Sellers      vocabswag       1/30/2014 13:24 Non-Verified   "It's intentionally ambiguous."              Fort Lauderdale, Florida                    3125   1028   226    1   18159 https://twitt https://pbs.t Not Protected    4/5/2020 22:36
                                                                                                                                                                                                       er.com/voc wimg.com/p
                                                                                                                                                                                                       abswag        rofile_image
                                                                                                                                                                                                                     s/81860835
                                                                                                                                                                                                                     593363865
                                                                                                                                                                                                                     7/CfvOBPN
                                                                                                                                                                                                                     U_normal.jp
                                                                                                                                                                                                                     g
                                                     Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 9 of 28


"23241325"     Lyndy               LynHarris           3/7/2009 22:13 Non-Verified   "Political Junkie with an interest sports, Miami                                    42051   2620   1658   38   47438 https://twitt https://pbs.t Not Protected       4/7/2020 22:13
                                                                                     mostly tennis. Gold stars for Serena,                                                                                er.com/Lyn wimg.com/p
                                                                                     Venus, Rafa, &amp; Feli. I would vote for                                                                            Harris        rofile_image
                                                                                     Sir Andrew Barron Murray OBE."                                                                                                     s/46352383
                                                                                                                                                                                                                        528824422
                                                                                                                                                                                                                        4/sPjJynDk_
                                                                                                                                                                                                                        normal.jpeg


"232557786"    Leslie S. Jean-Bart attylesliejax     12/31/2010 14:09 Non-Verified   "Leslie is an attorney in Jacksonville,   Jacksonville, DUVALLL,                      416    835    341    2      99 https://twitt https://pbs.t Not Protected      3/28/2020 13:20
                                                                                     Florida."                                 FL                                                                         er.com/atty wimg.com/p
                                                                                                                                                                                                          lesliejax     rofile_image
                                                                                                                                                                                                                        s/23335125
                                                                                                                                                                                                                        02/image_n
                                                                                                                                                                                                                        ormal.jpg

"23259994"     MsDetroit1920       MsDetroit1920        3/8/2009 1:22 Non-Verified   "Free Thinker"                            Florida by way of Tha D                     171     68     28    1      50 https://twitt    https://pbs.t Protected
                                                                                                                                                                                                          er.com/Ms        wimg.com/p
                                                                                                                                                                                                          Detroit192       rofile_image
                                                                                                                                                                                                          0                s/48953234
                                                                                                                                                                                                                           9/DSCN010
                                                                                                                                                                                                                           5_normal.J
                                                                                                                                                                                                                           PG

"2334588136"   Snappers_           snappersfood54      2/9/2014 22:27 Non-Verified   ""                                        5330 NW 17Ave.Miami,                          9    149     10   0         0 https://twitt   https://pbs.t Not Protected    3/19/2015 2:16
                                                                                                                               FL. 33142                                                                   er.com/sna      wimg.com/p
                                                                                                                                                                                                           ppersfood5      rofile_image
                                                                                                                                                                                                           4               s/43264904
                                                                                                                                                                                                                           064035635
                                                                                                                                                                                                                           2/O8ROfI9G
                                                                                                                                                                                                                           _normal.jpe
                                                                                                                                                                                                                           g

"234340795"    @kmbjoh             kmbjoh              1/5/2011 12:24 Non-Verified   ""                                        Miami, Florida                            10574   4281    254    0    8637 https://twitt https://pbs.t Protected
                                                                                                                                                                                                          er.com/km wimg.com/p
                                                                                                                                                                                                          bjoh          rofile_image
                                                                                                                                                                                                                        s/69462047
                                                                                                                                                                                                                        262599577
                                                                                                                                                                                                                        6/GJmeEln
                                                                                                                                                                                                                        w_normal.jp
                                                                                                                                                                                                                        g

"2352316196"   Patience Murray     PaeCarter          2/19/2014 22:14 Non-Verified   "&quot;Sincerely, Patience&quot;          Miami, FL                 https://t.co/    2606   1227   1200   17    1214 https://twitt https://pbs.t Not Protected      3/26/2020 11:14
                                                                                     Streaming Now! #SincerelyPatience                                   jCg21vQuI                                        er.com/Pa wimg.com/p
                                                                                                                                                         K                                                eCarter       rofile_image
                                                                                     Follow me on Instagram @paecarter"                                                                                                 s/12331516
                                                                                                                                                                                                                        451162480
                                                                                                                                                                                                                        66/C3E0i00
                                                                                                                                                                                                                        x_normal.jp
                                                                                                                                                                                                                        g

"23692619"     Sheryl Rough        sroughb             3/11/2009 0:43 Non-Verified   "Mind over matter to improve our Earth Florida                                      60887   4997    987    5   39573 https://twitt https://pbs.t Not Protected        4/8/2020 6:24
                                                                                     and Universe. Lofty goals for which I am                                                                             er.com/sro wimg.com/p
                                                                                     accepting willing volunteers#"                                                                                       ughb          rofile_image
                                                                                                                                                                                                                        s/11685928
                                                                                                                                                                                                                        252540559
                                                                                                                                                                                                                        36/cmhWq
                                                                                                                                                                                                                        C8m_norm
                                                                                                                                                                                                                        al.jpg

"2372387895"   Leisü•Ä            daleiswheeler16      3/1/2014 4:01 Non-Verified   ""                                        Florida, USA              https://t.co/       8   1067    245    1     189 https://twitt    https://pbs.t Protected
                                                                                                                                                         FnaKD4uM                                         er.com/dal       wimg.com/p
                                                                                                                                                         Hr                                               eiswheeler       rofile_image
                                                                                                                                                                                                          16               s/11594483
                                                                                                                                                                                                                           121284628
                                                                                                                                                                                                                           48/KptDPEc
                                                                                                                                                                                                                           q_normal.jp
                                                                                                                                                                                                                           g

"23858242"     DoubleNW            DoubleNW            3/12/2009 0:09 Non-Verified   "F+D=RüíØ                         Florida #SacKings                                40064    447    813   94    3037 https://twitt https://pbs.t Not Protected       4/8/2020 16:09
                                                                                     #PowerOfTheUniverseüëè‚ôäüóûÔ∏ FanüòÉ#LoveFL                                                                      er.com/Do wimg.com/p
                                                                                     èüèÄüéæüìªüìö‚öæ #trimp Is The                                                                                   ubleNW        rofile_image
                                                                                     TRASH OF AMERICA‚Äº After this I'm                                                                                                 s/35216728
                                                                                     going 2 Hawaii üëçüëçScienceüíØ                                                                                                 66/eaecb7f6
                                                                                     Racism = IGNORANCEüòû                                                                                                             a5301fc2f6
                                                                                     PSYCHOLOGYüí™FL NPAüí•"                                                                                                          862324cbc1
                                                                                                                                                                                                                        1aa2_norm
                                                                                                                                                                                                                        al.jpeg
                                                   Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 10 of 28


"2393038355"   Taylor Richardson astrostarbright      3/8/2014 6:11 Non-Verified   "Advocate ‚Ä¢ Speaker ‚Ä¢ Disruptor for Jacksonville           https://t.co/   59810   4533   8293   138   41110 https://twitt https://pbs.t Not Protected
                                                                                   Good ‚Ä¢ Crowdfunder ‚Ä¢ ‚öΩÔ∏è                                Cgq11ZEG                                          er.com/astr wimg.com/p
                                                                                   lover ‚Ä¢ Future                                               9B                                                ostarbright rofile_image
                                                                                   Doctor/Engineer/Astronaut ‚Ä¢ Fighting                                                                                         s/12185051
                                                                                   for Representation ‚Ä¢ Rep‚Äôd by:                                                                                             555969966
                                                                                   @becauseimgreg"                                                                                                                09/8n2E8N
                                                                                                                                                                                                                  DK_normal.
                                                                                                                                                                                                                  jpg

"2434973877"   iamtherealcindy    cmcleveland71      3/25/2014 6:23 Non-Verified   "Live Love laugh"                            Miramar, FL                          44    617    138     0      31 https://twitt   https://pbs.t Not Protected 11/21/2017 19:08
                                                                                                                                                                                                    er.com/cm       wimg.com/p
                                                                                                                                                                                                    cleveland7      rofile_image
                                                                                                                                                                                                    1               s/87041894
                                                                                                                                                                                                                    424663654
                                                                                                                                                                                                                    4/HWZiLsSk
                                                                                                                                                                                                                    _normal.jpg


"24462865"     Big Stove          YaBoyBigStove      3/15/2009 1:08 Non-Verified   "An aspiring writer and emcee on the         South Miami, FL   https://t.co/    9037   2982   1025   15      316 https://twitt   https://pbs.t Not Protected   4/6/2020 18:43
                                                                                   rise to become a future doctoral                               HK1iaXK6                                          er.com/Ya       wimg.com/p
                                                                                   recipient. An entrepreneur with many                           Ke                                                BoyBigStov      rofile_image
                                                                                   talents to showcase through media                                                                                e               s/12414186
                                                                                   IG:Yaboybigstove"                                                                                                                544970997
                                                                                                                                                                                                                    78/An0EDb
                                                                                                                                                                                                                    OH_normal.
                                                                                                                                                                                                                    jpg

"2462586181"   Janayia Welton     freedommindsets    4/25/2014 3:05 Non-Verified   "Our deepest fear isn't that we're       Clearwater, FL                         1637    578    201     3     746 https://twitt   https://pbs.t Not Protected    1/4/2020 1:32
                                                                                   inadequate. Our deepest fear is we're                                                                            er.com/fre      wimg.com/p
                                                                                   powerful beyond measure. It's our light,                                                                         edommind        rofile_image
                                                                                   not our darkness that most frightens us"                                                                         sets            s/11364585
                                                                                                                                                                                                                    854776565
                                                                                                                                                                                                                    76/zNo6_Ah
                                                                                                                                                                                                                    c_normal.jp
                                                                                                                                                                                                                    g

"24658594"     Tiffany            melanated1360      3/16/2009 6:10 Non-Verified   "#ADOS #tangibles2020                        Tallahassee, FL                   44683   1221   1178    32    1292 https://twitt   https://pbs.t Not Protected   4/7/2020 15:58
                                                                                   #REPARATIONSNOW Honoring my                                                                                      er.com/me       wimg.com/p
                                                                                   ancestors."                                                                                                      lanated136      rofile_image
                                                                                                                                                                                                    0               s/12156763
                                                                                                                                                                                                                    939562823
                                                                                                                                                                                                                    68/GMPkv3
                                                                                                                                                                                                                    0Z_normal.j
                                                                                                                                                                                                                    pg

"2474720660"   Dylan M Shue       DylanLions          5/3/2014 0:37 Non-Verified   "Executive Producer. WESH 2 News.            Orlando, FL                        1278    942    297     6    4216 https://twitt https://pbs.t Not Protected     4/8/2020 15:22
                                                                                   NBC. Hearst Television."                                                                                         er.com/Dyl wimg.com/p
                                                                                                                                                                                                    anLions       rofile_image
                                                                                                                                                                                                                  s/84165101
                                                                                                                                                                                                                  192416051
                                                                                                                                                                                                                  3/LyUAlQy4
                                                                                                                                                                                                                  _normal.jpg


"249822168"    Ilene Prusher      IlenePrusher       2/9/2011 21:17 Non-Verified   "Journalist &amp; Prof. Most recent          Florida                            5820   1623   2223   147    2302 https://twitt https://pbs.t Not Protected     4/8/2020 16:02
                                                                                   pieces in @TIME and @jdforward.                                                                                  er.com/Ilen wimg.com/p
                                                                                   Former @csmonitor bureau in                                                                                      ePrusher rofile_image
                                                                                   Jerusalem, Istanbul, Tokyo &amp;                                                                                               s/12599759
                                                                                   Kabul. Author, Baghdad Fixer."                                                                                                 47/ilenehds
                                                                                                                                                                                                                  ht2_normal.
                                                                                                                                                                                                                  jpg

"2503818299"   Mozella Malone     mozella_malone    4/23/2014 11:05 Non-Verified   "Fashion Designer | NediA Girls, Inc. |      Orlando, FL                        1742   1639    799     0    2068 https://twitt   https://pbs.t Not Protected    4/8/2020 0:11
                                                                                   Outreach | Strategist Consultant |                                                                               er.com/mo       wimg.com/p
                                                                                   Consciousness Magazine"                                                                                          zella_malo      rofile_image
                                                                                                                                                                                                    ne              s/10422220
                                                                                                                                                                                                                    294563020
                                                                                                                                                                                                                    81/D1rrdAS
                                                                                                                                                                                                                    u_normal.jp
                                                                                                                                                                                                                    g

"2549077452"   Benay Jones        jones_benay         6/6/2014 2:39 Non-Verified   "I can only support a leader who has a       Florida, USA                        534   2206    686     0   11604 https://twitt https://pbs.t Not Protected     4/2/2020 13:19
                                                                                   moral compass, an intact ego and the                                                                             er.com/jon wimg.com/p
                                                                                   ability to unite our country, not divide."                                                                       es_benay rofile_image
                                                                                                                                                                                                                  s/10117123
                                                                                                                                                                                                                  727828787
                                                                                                                                                                                                                  20/6RTg5Z
                                                                                                                                                                                                                  BG_normal.
                                                                                                                                                                                                                  jpg
                                                    Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 11 of 28


"2550485340"   TracyTrace         TracerChaseHer      6/6/2014 16:57 Non-Verified   "I don‚Äôt care nor do I want to. FIU"     Florida, USA                           10536   2044   794    5   103986 https://twitt   https://pbs.t Not Protected     4/8/2020 3:00
               üá≠üáπ                                                                                                                                                                                er.com/Tra      wimg.com/p
                                                                                                                                                                                                       cerChaseH       rofile_image
                                                                                                                                                                                                       er              s/11155412
                                                                                                                                                                                                                       642236252
                                                                                                                                                                                                                       16/Lgf05I8Y
                                                                                                                                                                                                                       _normal.jpg


"2585508390"   kldunton           kikild3            6/24/2014 10:29 Non-Verified   "I look at Twitter too much"               Tallahassee, FL                          534   4350   132    1    73321 https://twitt https://pbs.t Not Protected      4/8/2020 12:43
                                                                                                                                                                                                       er.com/kikil wimg.com/p
                                                                                                                                                                                                       d3            rofile_image
                                                                                                                                                                                                                     s/83664566
                                                                                                                                                                                                                     975877939
                                                                                                                                                                                                                     4/pdZDRcm
                                                                                                                                                                                                                     t_normal.jp
                                                                                                                                                                                                                     g

"2603840936"   Phinfan 4life      mika22338           7/4/2014 17:26 Non-Verified   "Superwoman...teacher, wife, mother of Florida                                    8184    1700   436   11    13502 https://twitt https://pbs.t Not Protected      4/8/2020 12:44
                                                                                    3...#GOGATORS &amp;                                                                                                er.com/mik wimg.com/p
                                                                                    #GORATTLERS / Lovin' God, tennis                                                                                   a22338        rofile_image
                                                                                    &amp; football #phins4life"                                                                                                      s/11494480
                                                                                                                                                                                                                     183132651
                                                                                                                                                                                                                     53/fi8T57m
                                                                                                                                                                                                                     u_normal.jp
                                                                                                                                                                                                                     g

"26084785"     Ayasha Brooke      ayashabrooke       3/23/2009 20:40 Non-Verified   "I take pictures of people and market      Orlando, FL            https://t.co/    623     560   251   19     3976 https://twitt https://pbs.t Not Protected       4/8/2020 4:25
                                                                                    things on the internet. #Photography |                            cVM5DSW                                          er.com/aya wimg.com/p
                                                                                    #PPC | #Health"                                                   bpZ                                              shabrooke rofile_image
                                                                                                                                                                                                                     s/11994852
                                                                                                                                                                                                                     831101337
                                                                                                                                                                                                                     62/1SN475
                                                                                                                                                                                                                     8m_normal.
                                                                                                                                                                                                                     jpg

"263277783"    Marjorie Milberg   marjoriemilberg     3/9/2011 18:56 Non-Verified   "South Beach native, creative director     Miami Beach, Florida                    289    1296    97    3     1252 https://twitt   https://pbs.t Not Protected    1/21/2016 3:43
                                                                                    &amp; designer."                                                                                                   er.com/ma       wimg.com/p
                                                                                                                                                                                                       rjoriemilber    rofile_image
                                                                                                                                                                                                       g               s/83770413
                                                                                                                                                                                                                       015197286
                                                                                                                                                                                                                       4/X1hoLHtr
                                                                                                                                                                                                                       _normal.jpg

"26352904"     Lisa Quinones      sexysalsamama      3/24/2009 23:14 Non-Verified   ""                                         Florida, USA                             183   2006   180    3      168 https://twitt   https://pbs.t Not Protected    7/9/2014 15:27
                                                                                                                                                                                                       er.com/sex      wimg.com/p
                                                                                                                                                                                                       ysalsama        rofile_image
                                                                                                                                                                                                       ma              s/65258866
                                                                                                                                                                                                                       048805273
                                                                                                                                                                                                                       6/67vxPFBI
                                                                                                                                                                                                                       _normal.jpg

"26392469"     Aileen Epstein     bellasocks          3/25/2009 1:35 Non-Verified   "‚ÄúThis world is but a canvas to our      south florida                          5733     449   266    6    59092 https://twitt https://pbs.t Not Protected      4/8/2020 16:34
                                                                                    imagination‚Äù- Henry David Thoreau"                                                                               er.com/bell wimg.com/p
                                                                                                                                                                                                       asocks        rofile_image
                                                                                                                                                                                                                     s/82896796
                                                                                                                                                                                                                     513980416
                                                                                                                                                                                                                     0/soVcsVFN
                                                                                                                                                                                                                     _normal.jpg


"264746456"    cattet                 9.78765E+13    3/12/2011 11:42 Non-Verified   "Writers/screenwriter. Married, I have a   St Petersburg, FL      https://t.co/    240     107    16   0       839 https://twitt   https://pbs.t Not Protected   2/18/2020 14:56
                                                                                    teen son, he has autism &amp; NF.                                 wryHlzMol                                        er.com/09       wimg.com/p
                                                                                    Supportive causes inc. NF, Autism                                 K                                                787654321       rofile_image
                                                                                    &amp; other special needs causes"                                                                                  5765            s/72401160
                                                                                                                                                                                                                       821792768
                                                                                                                                                                                                                       0/207zXJm
                                                                                                                                                                                                                       q_normal.jp
                                                                                                                                                                                                                       g

"2664725713"   MizA               MizA919             7/21/2014 2:42 Non-Verified   ""                                         Florida                https://t.co/   1247     543   131    2     1469 https://twitt https://pbs.t Not Protected     1/26/2020 22:12
                                                                                                                                                      NdWR4tE7                                         er.com/Miz wimg.com/p
                                                                                                                                                      nl                                               A919          rofile_image
                                                                                                                                                                                                                     s/78135671
                                                                                                                                                                                                                     082493542
                                                                                                                                                                                                                     4/g9cUwbU
                                                                                                                                                                                                                     5_normal.jp
                                                                                                                                                                                                                     g
                                                   Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 12 of 28


"2692765586"   #SuzyDavies       birdwriter7        7/30/2014 12:25 Non-Verified   "üå∏ Children's Author, Novelist, Poet. Florida, USA                             464406   55784   59921   2667   333106 https://twitt https://pbs.t Not Protected        4/8/2020 7:42
               International                                                       NewRelease, #TheGirlInTheRedCape                                                                                         er.com/bird wimg.com/p
               #Author                                                             Children's Book 8 years+                                                                                                 writer7       rofile_image
                                                                                   Works with #SheilaGraber,                                                                                                              s/11895758
                                                                                   #LaurieShanholtzer, #MicheleBourke"                                                                                                    279624171
                                                                                                                                                                                                                          52/kg27694
                                                                                                                                                                                                                          a_normal.jp
                                                                                                                                                                                                                          g

"27027435"     Pimptress         Pimptress_         3/27/2009 15:33 Non-Verified   "Pimptress is an American               Florida, Worldwide                          1303   11745    6030     14     6814 https://twitt https://pbs.t Not Protected       4/5/2020 16:36
                                                                                   Singer/Rapper/Songwriter from                                                                                            er.com/Pi wimg.com/p
                                                                                   Clearwater Florida. Pimptress Social                                                                                     mptress_ rofile_image
                                                                                   Media Pages -                                                                                                                          s/93715186
                                                                                   https://t.co/9VmMHmAexE"                                                                                                               006201548
                                                                                                                                                                                                                          8/hPU4jjox_
                                                                                                                                                                                                                          normal.jpg

"271204176"    Justin D. James   JDJames23           3/24/2011 2:00 Non-Verified   "Writer. Somehow I had the #1 pilot on Florida - Nashville - LA   https://t.co/    2936      985   2814     27     14436 https://twitt https://pbs.t Not Protected       4/8/2020 13:35
                                                                                   @theblcklst &amp; won                                             YyD6E2oN                                               er.com/JD wimg.com/p
                                                                                   @ScriptPipeline. 13 years of hustling                             Ua                                                     James23 rofile_image
                                                                                   &amp; I‚Äôm finally in! Interview with full                                                                                            s/10176366
                                                                                   story ‚¨áÔ∏è Rep: Untitled"                                                                                                            578671861
                                                                                                                                                                                                                          76/9bNtUpr
                                                                                                                                                                                                                          5_normal.jp
                                                                                                                                                                                                                          g

"27253524"     CB                Cinnabana          3/28/2009 16:05 Non-Verified   ""                                      Tampa, FL                                  10716    1683     213      6     5097 https://twitt https://pbs.t Not Protected       4/8/2020 17:15
                                                                                                                                                                                                            er.com/Cin wimg.com/p
                                                                                                                                                                                                            nabana        rofile_image
                                                                                                                                                                                                                          s/80123117
                                                                                                                                                                                                                          223590707
                                                                                                                                                                                                                          3/7nbwIIGA
                                                                                                                                                                                                                          _normal.jpg


"277274011"    Damian Cabotaje   DCabotaje            4/5/2011 1:40 Non-Verified   "Inventor of the flapping dickey."      Tampa, FL                                    602    1822      47      1     5350 https://twitt https://pbs.t Not Protected       4/8/2020 18:08
                                                                                                                                                                                                            er.com/DC wimg.com/p
                                                                                                                                                                                                            abotaje       rofile_image
                                                                                                                                                                                                                          s/11784813
                                                                                                                                                                                                                          732099235
                                                                                                                                                                                                                          91/l8wRgo0
                                                                                                                                                                                                                          x_normal.jp
                                                                                                                                                                                                                          g

"2774396966"   Mathislegacy      HisLady_4ever      8/27/2014 19:56 Non-Verified   ""                                      Fort Lauderdale, FL                         2073    1879     218      0      229 https://twitt    https://pbs.t Not Protected    4/8/2020 14:02
                                                                                                                                                                                                            er.com/His       wimg.com/p
                                                                                                                                                                                                            Lady_4eve        rofile_image
                                                                                                                                                                                                            r                s/62128303
                                                                                                                                                                                                                             115682201
                                                                                                                                                                                                                             6/UhLe6pI2
                                                                                                                                                                                                                             _normal.jpg

"27943005"     Lesley            lesleyabravanel    3/31/2009 19:34 Verified       "NY-grown, FL-tanned, scribe, word      Florida, USA                               99917   38922   55466   693     57374 https://twitt    https://pbs.t Not Protected    4/8/2020 18:37
               AbravanelüÜò                                                       nerd, TV junkie, game show champ,                                                                                        er.com/lesl      wimg.com/p
                                                                                   yenta, wife, twin mama, hot sauce                                                                                        eyabravan        rofile_image
                                                                                   collector, Bloody Mary maven &amp;,                                                                                      el               s/12453544
                                                                                   says @NYPost, savvy gadfly"                                                                                                               746019225
                                                                                                                                                                                                                             61/I50jeiyq_
                                                                                                                                                                                                                             normal.png

"2802362344"   SMASHTHEBOX       SmashTheBoxEn      10/3/2014 17:29 Non-Verified   "http://t.co/6AG9LZqLaB"                Orlando                   https://t.co/      85     702      100     1          0 https://twitt   https://pbs.t Not Protected   7/12/2015 18:06
                                 t                                                                                                                   Ctdb27Re                                                er.com/Sm       wimg.com/p
                                                                                                                                                     Mj                                                      ashTheBox       rofile_image
                                                                                                                                                                                                             Ent             s/58302520
                                                                                                                                                                                                                             909711360
                                                                                                                                                                                                                             1/MOraoMH
                                                                                                                                                                                                                             p_normal.jp
                                                                                                                                                                                                                             g

"28257015"     gin               Justice23758494      4/2/2009 2:09 Non-Verified   ""                                      Florida, USA                                  59     764      27      0      387 https://twitt    https://pbs.t Protected
                                                                                                                                                                                                            er.com/Jus       wimg.com/p
                                                                                                                                                                                                            tice237584       rofile_image
                                                                                                                                                                                                            94               s/25493296
                                                                                                                                                                                                                             12/1umas7p
                                                                                                                                                                                                                             wdz6xn6zkl
                                                                                                                                                                                                                             ag7_normal
                                                                                                                                                                                                                             .jpeg
                                                Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 13 of 28


"28748145"     Olivia           Olivia1390          4/4/2009 5:37 Non-Verified   "Daughter of immigrants | PR Strategist | Miami, FL               https://t.co/     512   1665    568   11      22 https://twitt https://pbs.t Not Protected     4/4/2020 17:35
                                                                                 Writer | Content Producer | Adjunct                               npUz9BD                                          er.com/Oli wimg.com/p
                                                                                 Professor | HBCU trained |"                                       MPJ                                              via1390       rofile_image
                                                                                                                                                                                                                  s/11415744
                                                                                                                                                                                                                  820181524
                                                                                                                                                                                                                  48/Es0MQA
                                                                                                                                                                                                                  Aw_normal.
                                                                                                                                                                                                                  jpg

"2889291837"   Adam Mendoza     am_5381          11/23/2014 15:29 Non-Verified   "üåé"                                    Florida                                   776    640     51    3   19485 https://twitt https://pbs.t Not Protected     4/8/2020 18:13
                                                                                                                                                                                                    er.com/am wimg.com/p
                                                                                                                                                                                                    _5381         rofile_image
                                                                                                                                                                                                                  s/90946647
                                                                                                                                                                                                                  210320281
                                                                                                                                                                                                                  6/kNNfEC--
                                                                                                                                                                                                                  _normal.jpg


"2891891163"   Jasmine King     IsThat_Shade     11/25/2014 12:17 Non-Verified   "Beyonc√© QUEEN üêùüêù"                 Gainesville, FL, USA                     7141   4232    996   11    8864 https://twitt https://pbs.t Not Protected     6/26/2019 0:00
                                                                                                                                                                                                    er.com/IsT wimg.com/p
                                                                                                                                                                                                    hat_Shade rofile_image
                                                                                                                                                                                                                  s/90299282
                                                                                                                                                                                                                  096911565
                                                                                                                                                                                                                  4/_hiH1q7l_
                                                                                                                                                                                                                  normal.jpg

"29202692"     Gale Massey      galemassey         4/6/2009 13:48 Non-Verified   "The Girl From Blind River. Florida Book St Petersburg, FL        https://t.co/    1749    827   824    14    6930 https://twitt https://pbs.t Not Protected     4/3/2020 14:09
                                                                                 Award, 2018. Representation: The Philip                           FBpPh1to                                         er.com/gal wimg.com/p
                                                                                 Spitzer Agency"                                                   GC                                               emassey rofile_image
                                                                                                                                                                                                                  s/11775924
                                                                                                                                                                                                                  859184496
                                                                                                                                                                                                                  66/XTZdKnv
                                                                                                                                                                                                                  v_normal.jp
                                                                                                                                                                                                                  g

"2921702459"   CC AND CUE       cuescutie        12/14/2014 17:49 Non-Verified   "We are a married couple .We live in      Daytona Beach, FL                         261   1689    319    3     287 https://twitt https://pbs.t Protected
                                                                                 Daytona Beach and love life Sex was a                                                                              er.com/cue wimg.com/p
                                                                                 passion of ours and we have fun."                                                                                  scutie        rofile_image
                                                                                                                                                                                                                  s/72031571
                                                                                                                                                                                                                  286731571
                                                                                                                                                                                                                  2/CIp9a9Ad
                                                                                                                                                                                                                  _normal.jpg


"2966809893"   MINISTRY OF      MINISTRYOFWA       1/7/2015 22:41 Non-Verified   "Ministry of walls is a Street Art Gallery. Street ART in Miami   http://t.co/h    4052   5791   2386    0    7666 https://twitt   https://pbs.t Not Protected   8/8/2019 11:55
               WALLS            LLS                                              Here you get finest streetart works from &amp; Cologne            n8nCfLLDl                                        er.com/MI       wimg.com/p
                                                                                 the best artist worldwide. We help you to                                                                          NISTRYOF        rofile_image
                                                                                 find the right Artist for you."                                                                                    WALLS           s/84372742
                                                                                                                                                                                                                    661836390
                                                                                                                                                                                                                    4/8wESUxW
                                                                                                                                                                                                                    G_normal.jp
                                                                                                                                                                                                                    g

"29732815"     The New Stella   VeronicaLKirk      4/8/2009 14:57 Non-Verified   "Visionary. Dreamer. Lover of God. TV Orlando, FL Twilight Zone                   13793   2656    998   24    9735 https://twitt https://pbs.t Not Protected     3/27/2020 0:11
                                                                                 Movies Producer of ideas into moving art                                                                           er.com/Ver wimg.com/p
                                                                                 (Video). It takes 10 years to become an                                                                            onicaLKirk rofile_image
                                                                                 overnight sensation, I'm on year 9."                                                                                             s/10405826
                                                                                                                                                                                                                  737255669
                                                                                                                                                                                                                  76/fBk7dwr
                                                                                                                                                                                                                  V_normal.jp
                                                                                                                                                                                                                  g

"2981191288"   Afefe            Afefe9Lives       1/16/2015 14:11 Non-Verified   "Award Winning Journalist, Poet, Editor, South Florida            https://t.co/    1909   1704   1225   46    1493 https://twitt https://pbs.t Not Protected      4/7/2020 6:25
                                                                                 Writing Coach &amp; Healing Arts                                  VxsJhvxc9                                        er.com/Afe wimg.com/p
                                                                                 Practitioner. Open Society Institute                              N                                                fe9Lives      rofile_image
                                                                                 Alumna. Wine, Food and Yoga Lover."                                                                                              s/63112732
                                                                                                                                                                                                                  630309273
                                                                                                                                                                                                                  6/KgCpoPQ
                                                                                                                                                                                                                  4_normal.jp
                                                                                                                                                                                                                  g

"3015888876"   Shanelle Genai   shanellegenai      2/9/2015 23:05 Non-Verified   "Celeb Features Writerüñä‚ú®|| Host:     Orlando, FL             https://t.co/   26506   3320   1286   25   83881 https://twitt https://pbs.t Not Protected     4/8/2020 18:12
                                                                                 @thechatpdcast|| Words: @xonecole ,                               Do2iBrPEY                                        er.com/sha wimg.com/p
                                                                                 @blavity , @shadowandact , &amp;                                  f                                                nellegenai rofile_image
                                                                                 @bleumagazine || Quoted: @variety ,                                                                                              s/12468701
                                                                                 @cnn , @bossip &amp; @theybf"                                                                                                    057006551
                                                                                                                                                                                                                  07/BbrRgEK
                                                                                                                                                                                                                  2_normal.jp
                                                                                                                                                                                                                  g
                                                 Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 14 of 28


"30244256"     Lillie Roberts    Angel7179         4/10/2009 15:57 Non-Verified   ""                                        Jacksonville, FL                           336   2611    250    3   929 https://twitt https://pbs.t Not Protected   3/12/2020 23:01
                                                                                                                                                                                                    er.com/An wimg.com/p
                                                                                                                                                                                                    gel7179       rofile_image
                                                                                                                                                                                                                  s/42425543
                                                                                                                                                                                                                  744619724
                                                                                                                                                                                                                  8/DziRMb5
                                                                                                                                                                                                                  Q_normal.jp
                                                                                                                                                                                                                  eg

"30375487"     Jae Monique       thejaemonique      4/11/2009 2:28 Non-Verified   "Contributor @TheHypeMagazine. Co         Melbourne, FL             https://t.co/   2345   2558   2199   22   711 https://twitt https://pbs.t Not Protected   1/16/2019 15:39
                                                                                  Host @BossmanShow. Founder/Host                                     30Str88jyF                                    er.com/thej wimg.com/p
                                                                                  @Realityintercep, CEO                                                                                             aemonique rofile_image
                                                                                  @pitchvaultmedia"                                                                                                               s/10002108
                                                                                                                                                                                                                  431145902
                                                                                                                                                                                                                  14/steqJ_1X
                                                                                                                                                                                                                  _normal.jpg


"3051258680"   Ashley Harrison   AshleyAshley851   2/28/2015 22:30 Non-Verified   "Love to make movies be with my kids      Fort Lauderdale, FL                          2    387      3    0     3 https://twitt   https://pbs.t Protected
                                                                                  my dreams are to be the best in what                                                                              er.com/As       wimg.com/p
                                                                                  ever i do i have four kids three boys one                                                                         hleyAshley      rofile_image
                                                                                  girl single mother and always had big                                                                             851             s/57837920
                                                                                  dreams"                                                                                                                           388568268
                                                                                                                                                                                                                    8/5AkF34N
                                                                                                                                                                                                                    4_normal.jp
                                                                                                                                                                                                                    eg

"3075665960"   kid               hidekikitto       3/12/2015 21:45 Non-Verified   "iisalilmouse weeeeeoooo ‚Äî i follow   United States, FL           https://t.co/     38   799     128    1    18 https://twitt https://pbs.t Not Protected    7/2/2016 19:41
                                                                                  back and read many, many things. i also                             1vOcOpkJj                                     er.com/hid wimg.com/p
                                                                                  unfollow back too, so don't take                                    6                                             ekikitto      rofile_image
                                                                                  advantage."                                                                                                                     s/58184231
                                                                                                                                                                                                                  298191769
                                                                                                                                                                                                                  6/aCDr74hj
                                                                                                                                                                                                                  _normal.pn
                                                                                                                                                                                                                  g
"3095782731"   lyric             brotyrone1976      3/19/2015 2:24 Non-Verified   "actor/singer trust in god and you then   Florida, USA                                 6     20      3    0     2 https://twitt https://pbs.t Not Protected    4/7/2015 15:28
                                                                                  you can do any think"                                                                                             er.com/bro wimg.com/p
                                                                                                                                                                                                    tyrone1976 rofile_image
                                                                                                                                                                                                                  s/57838711
                                                                                                                                                                                                                  071089868
                                                                                                                                                                                                                  8/IivAI98f_n
                                                                                                                                                                                                                  ormal.jpeg

"3095783411"   Alona Leoine      AlonaLeoine        3/19/2015 2:03 Non-Verified   "Seen on The CHI, EMPIRE, Build-A-        Detroit ATL Chicago Cali https://t.co/     659    767     95    6   214 https://twitt https://pbs.t Not Protected   6/13/2019 19:45
                                                                                  Bear, Dove, Chicago PD, Converse,         Miami                    mzj6k99Z7                                      er.com/Alo wimg.com/p
                                                                                  &amp; Runways Across The World!                                    6                                              naLeoine rofile_image
                                                                                  2016 Jr Miss Michigan Sweetheart                                                                                                s/11312252
                                                                                  &amp; NFL Play60 Ambassador"                                                                                                    122032250
                                                                                                                                                                                                                  88/cach0Cq
                                                                                                                                                                                                                  R_normal.p
                                                                                                                                                                                                                  ng

"3095792567"   Tracii.me         tracii_me          3/19/2015 2:07 Non-Verified   ""                                        Florida, USA              http://t.co/f     49     62     16   0    112 https://twitt https://pbs.t Not Protected    2/8/2018 11:34
                                                                                                                                                      nu98BMrq                                      er.com/tra wimg.com/p
                                                                                                                                                      S                                             cii_me        rofile_image
                                                                                                                                                                                                                  s/57837893
                                                                                                                                                                                                                  224160051
                                                                                                                                                                                                                  3/0LPFxMK
                                                                                                                                                                                                                  k_normal.jp
                                                                                                                                                                                                                  eg

"3095817202"   ChrisRose27       ChrisVentura091    3/19/2015 2:01 Non-Verified   ""                                        Tampa, FL                                   83    688     37    0   141 https://twitt   https://pbs.t Not Protected 10/15/2019 22:46
                                                                                                                                                                                                    er.com/Chr      wimg.com/p
                                                                                                                                                                                                    isVentura0      rofile_image
                                                                                                                                                                                                    91              s/10215538
                                                                                                                                                                                                                    437363875
                                                                                                                                                                                                                    85/NYGBG
                                                                                                                                                                                                                    SK-
                                                                                                                                                                                                                    _normal.jpg


"3095828284"   Freak@N√Ægh≈• kvng_nemo              3/19/2015 2:04 Non-Verified   "Very talented dancing, singing, acting. Tampa Florida                                50    193     28    0    56 https://twitt https://pbs.t Not Protected     4/1/2015 4:26
                                                                                  Full of adventure like to try new things."                                                                        er.com/kvn wimg.com/p
                                                                                                                                                                                                    g_nemo        rofile_image
                                                                                                                                                                                                                  s/58724695
                                                                                                                                                                                                                  162998374
                                                                                                                                                                                                                  5/h3u__Mo2
                                                                                                                                                                                                                  _normal.jpg
                                                  Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 15 of 28


"3096836772"   Grace crespillo   lalas_grace        3/19/2015 0:38 Non-Verified   "do ya thang fuk what they lookin at -ice Miami, FL                                     56     83    14    0     249 https://twitt https://pbs.t Not Protected     2/18/2018 20:15
                                                                                  cube"                                                                                                                er.com/lala wimg.com/p
                                                                                                                                                                                                       s_grace       rofile_image
                                                                                                                                                                                                                     s/91932929
                                                                                                                                                                                                                     200117760
                                                                                                                                                                                                                     0/AZRlQoW-
                                                                                                                                                                                                                     _normal.jpg


"3096906912"   Animal            AnimalCucci        3/19/2015 2:03 Non-Verified   ""                                              Florida                                  4      7     4    0        0 https://twitt https://pbs.t Not Protected     8/18/2017 3:20
                                                                                                                                                                                                        er.com/Ani wimg.com/p
                                                                                                                                                                                                        malCucci rofile_image
                                                                                                                                                                                                                      s/89838450
                                                                                                                                                                                                                      879755059
                                                                                                                                                                                                                      2/jCuqDuzP
                                                                                                                                                                                                                      _normal.jpg

"3096923052"   S.R. BROOKS       shbrooks8805       3/19/2015 2:16 Non-Verified   ""                                              Jacksonville,FL       https://t.co/      4      8   10    0         1 https://twitt https://pbs.t Not Protected     6/27/2018 6:06
                                                                                                                                                        1Cska5Rk                                        er.com/shb wimg.com/p
                                                                                                                                                        Fd                                              rooks8805 rofile_image
                                                                                                                                                                                                                      s/10458675
                                                                                                                                                                                                                      325974978
                                                                                                                                                                                                                      56/JgQritj8_
                                                                                                                                                                                                                      normal.jpg

"3100952921"   PRETTY BROWN imsingle1990            3/21/2015 4:59 Non-Verified   "Happy&amp;&amp;Blessed I HAVE TO Miami                                                 21   187      3   0         0 https://twitt https://pbs.t Not Protected    3/27/2019 10:10
                                                                                  THANK GOD EVERYDAY THAT IM                                                                                            er.com/ims wimg.com/p
                                                                                  ALIVE AND ABLE"                                                                                                       ingle1990 rofile_image
                                                                                                                                                                                                                      s/58267184
                                                                                                                                                                                                                      601891635
                                                                                                                                                                                                                      2/AsAgekQ
                                                                                                                                                                                                                      n_normal.jp
                                                                                                                                                                                                                      g

"3112617442"   kposse‚Äô         kposse3            3/25/2015 2:22 Non-Verified   "trying to make it in this ‚ùÑ world            Miami, USA                              57   225     23    0      40 https://twitt https://pbs.t Not Protected      1/10/2020 5:12
                                                                                  ‚ÄºÔ∏èinstgram: kpatrick83 ‚ù§Ô∏è"                                                                                   er.com/kpo wimg.com/p
                                                                                                                                                                                                       sse3          rofile_image
                                                                                                                                                                                                                     s/93815595
                                                                                                                                                                                                                     514092339
                                                                                                                                                                                                                     2/bXZdW92
                                                                                                                                                                                                                     u_normal.jp
                                                                                                                                                                                                                     g

"3113584055"   Monique Molina    mm_babygurl198     3/25/2015 7:06 Non-Verified   "Enjoy life one step at a time"                 Tampa, FL                               11     51     5    0      27 https://twitt   https://pbs.t Not Protected   4/15/2015 23:42
                                 8                                                                                                                                                                     er.com/m        wimg.com/p
                                                                                                                                                                                                       m_babygur       rofile_image
                                                                                                                                                                                                       l1988           s/58634986
                                                                                                                                                                                                                       578712166
                                                                                                                                                                                                                       5/IWTr0FF7
                                                                                                                                                                                                                       _normal.jpg


"3121859254"   southn            hiphop_viral      3/27/2015 17:33 Non-Verified   "Everything #HipHop from the                    Miami, FL                               47   1860   262    5    1478 https://twitt https://pbs.t Not Protected      6/1/2018 15:22
                                                                                  underground"                                                                                                         er.com/hip wimg.com/p
                                                                                                                                                                                                       hop_viral rofile_image
                                                                                                                                                                                                                     s/83673961
                                                                                                                                                                                                                     841027072
                                                                                                                                                                                                                     0/aZwT8JY
                                                                                                                                                                                                                     1_normal.jp
                                                                                                                                                                                                                     g

"3165612975"   Edana Chokey      ChokeyEdana        4/14/2015 5:10 Non-Verified   "Veterans Medical Center Masters                West Palm Beach, FL                     35   1573   173    1     232 https://twitt https://pbs.t Protected
                                                                                  prepared Registered Nurse, grandma.                                                                                  er.com/Ch wimg.com/p
                                                                                  I'm finally living in paradise. starting life                                                                        okeyEdana rofile_image
                                                                                  over again. I'm learning to let go n let                                                                                           s/69398322
                                                                                  God."                                                                                                                              622693785
                                                                                                                                                                                                                     7/RDOHsw
                                                                                                                                                                                                                     FB_normal.j
                                                                                                                                                                                                                     pg

"3194854989"   kb                kendallbrunson    4/22/2015 14:17 Non-Verified   "here to rage retweet and distract myself Florida, USA                https://t.co/   5770   1529   307   20   11195 https://twitt   https://pbs.t Not Protected    4/8/2020 17:03
                                                                                  from WIP"                                                             U7lPvybzR                                      er.com/ken      wimg.com/p
                                                                                                                                                        h                                              dallbrunso      rofile_image
                                                                                                                                                                                                       n               s/11116721
                                                                                                                                                                                                                       683943219
                                                                                                                                                                                                                       20/xhxyp-
                                                                                                                                                                                                                       yS_normal.j
                                                                                                                                                                                                                       pg
                                                 Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 16 of 28


"3274132694"   Remy              alpharemy1       7/10/2015 10:07 Non-Verified   "Stone-cold donut eater"                 Florida, USA                                282    187     17     0    1804 https://twitt https://pbs.t Not Protected   4/3/2020 16:42
                                                                                                                                                                                                      er.com/alp wimg.com/p
                                                                                                                                                                                                      haremy1       rofile_image
                                                                                                                                                                                                                    s/95654631
                                                                                                                                                                                                                    959788339
                                                                                                                                                                                                                    4/RONIrFpS
                                                                                                                                                                                                                    _normal.jpg


"32783056"     LaQuinta O        MisQT             4/18/2009 4:25 Non-Verified   "Wife, Mother, Daughter, Entrepreneur,   Tampa, FL                                   755   1060    204     9     915 https://twitt https://pbs.t Not Protected   4/1/2020 19:04
                                                                                 Believer"                                                                                                            er.com/Mis wimg.com/p
                                                                                                                                                                                                      QT            rofile_image
                                                                                                                                                                                                                    s/64286677
                                                                                                                                                                                                                    050052608
                                                                                                                                                                                                                    1/e07YXQTj
                                                                                                                                                                                                                    _normal.jpg


"32785726"     Wilkine Brutus    wilkinebrutus     4/18/2009 4:31 Verified       "Multimedia Journalist, @WLRN South West Palm Beach; Miami https://t.co/i          13373    770   2892   116   10966 https://twitt https://pbs.t Not Protected   4/8/2020 16:19
                                                                                 Florida's @NPR | Formerly of @pbpost |                     O7cef2GV                                                  er.com/wilk wimg.com/p
                                                                                 Host of @aboatavoyage |                                    y                                                         inebrutus rofile_image
                                                                                 #PalmBeachCounty"                                                                                                                  s/12414609
                                                                                                                                                                                                                    533734338
                                                                                                                                                                                                                    56/D10BRt
                                                                                                                                                                                                                    mK_normal.
                                                                                                                                                                                                                    jpg

"3294321292"   Writers in Paradise ecWIP          5/22/2015 17:46 Non-Verified   "For fifteen years, the Eckerd College   St Petersburg, FL         https://t.co/     201    126    213     4     101 https://twitt https://pbs.t Not Protected   3/3/2020 15:17
                                                                                 Writers' Conference: Writers in Paradise                           pLTTPbmq                                          er.com/ec wimg.com/p
                                                                                 has helped writers better understand                               87                                                WIP           rofile_image
                                                                                 their craft from our award-winning                                                                                                 s/60180852
                                                                                 faculty."                                                                                                                          862224384
                                                                                                                                                                                                                    0/k7PcFrwL
                                                                                                                                                                                                                    _normal.pn
                                                                                                                                                                                                                    g

"33047546"     kay-lan           Alexis_Kylan     4/18/2009 23:17 Non-Verified   "I'm just too much for you. Future        Ft. Lauderdale, FL                       37894    666    228     5   76697 https://twitt https://pbs.t Not Protected   4/8/2020 14:52
                                                                                 filmmaker. Most likely to be seen writing                                                                            er.com/Ale wimg.com/p
                                                                                 a script. Don't disturb me."                                                                                         xis_Kylan rofile_image
                                                                                                                                                                                                                    s/72592482
                                                                                                                                                                                                                    132274790
                                                                                                                                                                                                                    4/3tPo-
                                                                                                                                                                                                                    W68_norma
                                                                                                                                                                                                                    l.jpg

"3317198978"   U.S. G.I.R.L.S.   usgirls2004      8/16/2015 22:30 Non-Verified   "Unique, Sophisticated, Girlfriends      Jacksonville, Florida     https://t.co/    7029   1597   1601   42    11775 https://twitt https://pbs.t Not Protected   4/8/2020 13:47
                                                                                 Inspirational Reading and Literary                                 kRqMc5V                                           er.com/usg wimg.com/p
                                                                                 Society Book Club~A Sisterhood Of                                  MzV                                               irls2004      rofile_image
                                                                                 Bibliophiles~Formed In 2004                                                                                                        s/94616522
                                                                                 #UsGirls4Life #UsGirlsMagic"                                                                                                       126936473
                                                                                                                                                                                                                    6/bNifLaDM
                                                                                                                                                                                                                    _normal.jpg


"332318752"    James Ponti       JamesPonti        7/9/2011 15:57 Non-Verified   "New York Times Bestselling MG author. Maitland, Florida           http://t.co/b    1601    756   1647   29     3750 https://twitt https://pbs.t Not Protected   4/8/2020 17:24
                                                                                 My books are located between Patterson                             3njDRZkA                                          er.com/Ja wimg.com/p
                                                                                 and Rowling on bookshelves                                         U                                                 mesPonti rofile_image
                                                                                 everywhere! https://t.co/JQrpzmLeon                                                                                                s/11686323
                                                                                 https://t.co/x8G6LX3jl0"                                                                                                           135273779
                                                                                                                                                                                                                    20/LNDxWk
                                                                                                                                                                                                                    Jn_normal.j
                                                                                                                                                                                                                    pg

"33369982"     Natasha Valley    nnvalley          4/20/2009 1:34 Non-Verified   "Just a girl with a profitable imagination. Miami. UK born &amp;   https://t.co/   34530    707   1371   76    10034 https://twitt https://pbs.t Not Protected    4/8/2020 0:14
                                                                                 contact@natashavalley.com"                  raised.                pjjLDntrtl                                        er.com/nnv wimg.com/p
                                                                                                                                                                                                      alley         rofile_image
                                                                                                                                                                                                                    s/12172195
                                                                                                                                                                                                                    147204894
                                                                                                                                                                                                                    73/KQYPtnL
                                                                                                                                                                                                                    P_normal.jp
                                                                                                                                                                                                                    g

"336229829"    Marlon A. Hill    MarlonAHill      7/15/2011 23:26 Non-Verified   "#MarlonforD9 Candidate for              Miami, Florida            https://t.co/   33590   4831   6809   153   26329 https://twitt https://pbs.t Not Protected   4/8/2020 16:30
                                                                                 @MiamiDadeCounty Commission,                                       tEPCBukot                                         er.com/Ma wimg.com/p
                                                                                 Partner @HMBLegal, @FSU                                            i                                                 rlonAHill     rofile_image
                                                                                 @Southridge_SHS Alum,                                                                                                              s/12313517
                                                                                 @MiamiFoundation Fellow Class I,                                                                                                   941078507
                                                                                 @KAPsi1911‚ô¶Ô∏è"                                                                                                                  53/79WjMO
                                                                                                                                                                                                                    Z7_normal.j
                                                                                                                                                                                                                    pg
                                                     Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 17 of 28


"3367849821"   Kimberly Grant      RealKAGrant         7/9/2015 16:51 Non-Verified   "Screenwriter / Entertainment Reporter / Miami, FL                                     4544   2440   310   9    9952 https://twitt https://pbs.t Not Protected      4/5/2020 21:33
                                                                                     Author / Producer                                                                                                    er.com/Re wimg.com/p
                                                                                     *You can now download my novel THE                                                                                   alKAGrant rofile_image
                                                                                     GUARDIAN (by K. A. Grant) on                                                                                                       s/12433842
                                                                                     https://t.co/m3MIffJkYP"                                                                                                           846074347
                                                                                                                                                                                                                        54/hfD9du5
                                                                                                                                                                                                                        P_normal.jp
                                                                                                                                                                                                                        g

"3385054665"   Veronica Wade ‚ôã VeeWade              7/20/2015 22:47 Non-Verified   "The high road's overrated &amp; I don't Miami, FL üå¥üåû           https://t.co/   33481   1998   780   0   45485 https://twitt https://pbs.t Not Protected      4/8/2020 15:19
                                                                                     always take it!                                                       qkBw0x4O                                       er.com/Ve wimg.com/p
                                                                                     #ILoveTheLordüôèüèæ                                                 AM                                             eWade         rofile_image
                                                                                     #ILoveBeingBlack‚úäüèæ                                                                                                            s/12178825
                                                                                     #DSTüî∫#SkegeeüêØ                                                                                                                758863073
                                                                                     #FrustratedFoodieüò©                                                                                                              30/xZ1kdP6
                                                                                     #PullOutDaSticküî´"                                                                                                               x_normal.jp
                                                                                                                                                                                                                        g

"34173657"     Me                  ebnyeyes2           4/22/2009 3:52 Non-Verified   ""                                          Florida                                    6382   1397   146   3      93 https://twitt https://pbs.t Not Protected      4/8/2020 11:00
                                                                                                                                                                                                          er.com/eb wimg.com/p
                                                                                                                                                                                                          nyeyes2       rofile_image
                                                                                                                                                                                                                        s/12320592
                                                                                                                                                                                                                        277216092
                                                                                                                                                                                                                        17/5sJtU9o
                                                                                                                                                                                                                        __normal.jp
                                                                                                                                                                                                                        g

"3426077661"   NH Pressure         NHPressureclean    8/16/2015 15:47 Non-Verified   ""                                          Kendall, FL 786 5417730                      56    641   105   0      97 https://twitt   https://pbs.t Not Protected 11/17/2015 23:58
               Cleaning                                                                                                                                                                                   er.com/NH       wimg.com/p
                                                                                                                                                                                                          Pressurecl      rofile_image
                                                                                                                                                                                                          ean             s/63294419
                                                                                                                                                                                                                          300282368
                                                                                                                                                                                                                          0/dxxoDHID
                                                                                                                                                                                                                          _normal.jpg


"34263390"     Carl (Carlito) Craig pccraig           4/22/2009 12:59 Non-Verified   "Artist Painter"                            Fort Lauderdale, FL       https://t.co/     398    596   144   1     424 https://twitt https://pbs.t Protected
                                                                                                                                                           Rg5Gj6iMa                                      er.com/pcc wimg.com/p
                                                                                                                                                           C                                              raig          rofile_image
                                                                                                                                                                                                                        s/82583166
                                                                                                                                                                                                                        885022925
                                                                                                                                                                                                                        2/VogEt6bK
                                                                                                                                                                                                                        _normal.jpg


"3493620316"   Nancy Lacombe       NancyLacombe3      8/30/2015 18:15 Non-Verified   ""                                          Deerfield Beach, FL                           9     82     8   0      30 https://twitt   https://pbs.t Not Protected    6/1/2018 21:44
                                                                                                                                                                                                          er.com/Na       wimg.com/p
                                                                                                                                                                                                          ncyLacom        rofile_image
                                                                                                                                                                                                          be3             s/63805387
                                                                                                                                                                                                                          579527577
                                                                                                                                                                                                                          7/sNyG1L-
                                                                                                                                                                                                                          r_normal.jp
                                                                                                                                                                                                                          g

"35113699"     chris               angelikrikan        4/25/2009 2:07 Non-Verified   "ask. and sorry girls i live on the other   ft lauderdale                                85     95    31   0        0 https://twitt https://pbs.t Protected
                                                                                     side of the rainbow"                                                                                                  er.com/an wimg.com/p
                                                                                                                                                                                                           gelikrikan rofile_image
                                                                                                                                                                                                                         s/29656771
                                                                                                                                                                                                                         43/380b525
                                                                                                                                                                                                                         6ffeac8846
                                                                                                                                                                                                                         5323428fab
                                                                                                                                                                                                                         5ba23_nor
                                                                                                                                                                                                                         mal.jpeg

"355662819"    Jetsetting John     JohnVarro          8/15/2011 18:09 Non-Verified   "Even the sky is not the limit ‚Ä¢ üëª:    Florida, USA              https://t.co/    2011    401   367   2    4949 https://twitt https://pbs.t Not Protected      7/13/2017 8:02
                                                                                     jetsettingjohn"                                                       eplebhnop                                      er.com/Joh wimg.com/p
                                                                                                                                                           u                                              nVarro        rofile_image
                                                                                                                                                                                                                        s/87999890
                                                                                                                                                                                                                        513144217
                                                                                                                                                                                                                        6/09jIDpRn
                                                                                                                                                                                                                        _normal.jpg

"358331221"    Stefany             senoritalatina1    8/19/2011 19:09 Non-Verified   ""                                          Orlando, FL                                 231    254    43   0     404 https://twitt https://pbs.t Not Protected     3/24/2020 18:32
                                                                                                                                                                                                          er.com/sen wimg.com/p
                                                                                                                                                                                                          oritalatina1 rofile_image
                                                                                                                                                                                                                        s/83212382
                                                                                                                                                                                                                        742970777
                                                                                                                                                                                                                        6/BiKfyi75_n
                                                                                                                                                                                                                        ormal.jpg
                                                 Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 18 of 28


"361900830"    Sol M            latinasol27       8/25/2011 14:33 Non-Verified   ""                                         lakeland Florida                               283   2050     62     0    1676 https://twitt https://pbs.t Protected
                                                                                                                                                                                                           er.com/lati wimg.com/p
                                                                                                                                                                                                           nasol27       rofile_image
                                                                                                                                                                                                                         s/10905412
                                                                                                                                                                                                                         276558110
                                                                                                                                                                                                                         77/MIuz8wB
                                                                                                                                                                                                                         M_normal.j
                                                                                                                                                                                                                         pg

"36197036"     Cierra Jackson   cierra863         4/28/2009 22:01 Non-Verified   "My life consists on my daughter, step     Winter Haven, FL             http://t.co/3     986   1936    289     1      15 https://twitt https://pbs.t Not Protected    8/23/2019 3:13
                                                                                 son, and my hubby to be! We are on                                      XjceuhTyT                                         er.com/cier wimg.com/p
                                                                                 crazyyyy family!"                                                                                                         ra863         rofile_image
                                                                                                                                                                                                                         s/12065408
                                                                                                                                                                                                                         856698757
                                                                                                                                                                                                                         12/bYqzVIkt
                                                                                                                                                                                                                         _normal.jpg


"363499700"    ‚ôö                LOVERenita_      8/28/2011 5:32 Non-Verified   "üá¨üáæ noun/noun/noun |            Tampa                             https://t.co/   25272    259    336    16    5930 https://twitt https://pbs.t Not Protected    4/5/2020 21:52
               ·¥° ú·¥Ä·¥õ·¥á·¥†·                                                Œπg:ŒπŒ±–º—è—îŒ∑Œπ—ÇŒ±                                                  O8jAjOUk                                          er.com/LO wimg.com/p
               ¥á Ä                                                              üìå&amp;nbsp; ·¥Ö·¥è…¥‚Äô·¥õ                                           Ed                                                VERenita_ rofile_image
                                                                                 “ì·¥è Ä…¢·¥á·¥õ ·¥õ·¥è ·¥°·¥Ä·¥õ·¥á Ä                                                                                                   s/12230712
                                                                                  è·¥è·¥ú Ä ·¥ò ü·¥Ä…¥·¥õsüå±"                                                                                                          405812551
                                                                                                                                                                                                                         68/t6C5Jqp
                                                                                                                                                                                                                         4_normal.jp
                                                                                                                                                                                                                         g

"3635786363"   Joanne Lalli     JLalliWriter      9/12/2015 22:40 Non-Verified   "Screenwriter on the dark side. I'm        Florida: next stop Austin,   https://t.co/   14757   2058    620   133   10759 https://twitt https://pbs.t Not Protected    9/29/2019 3:14
                                                                                 fortunate enough to be a 2 Xs Nicholl      TX                           c2X6lz6lw                                         er.com/JLa wimg.com/p
                                                                                 Semifinalist/MS in Behavioral Analysis/Ex-                              b                                                 lliWriter     rofile_image
                                                                                 death investigator. Yup, I saw dead                                                                                                     s/64284141
                                                                                 people."                                                                                                                                186428108
                                                                                                                                                                                                                         8/jt5ocI-
                                                                                                                                                                                                                         W_normal.j
                                                                                                                                                                                                                         pg

"364280806"    R.V. Reyes       writerRVR         8/29/2011 14:22 Non-Verified   "#SleuthFest 2020 Co-Chair. #MWA           South Florida                https://t.co/    6595   1372   1075   75     6685 https://twitt https://pbs.t Not Protected    4/8/2020 12:30
                                                                                 #SinC #CrimeWoC #MG #Latinx                                             l5ZfqK7D                                          er.com/writ wimg.com/p
                                                                                 #The305 #UU üá®üá∫Dos alas                                            Wa                                                erRVR         rofile_image
                                                                                 üáµüá∑ Medium/WriterRVReyes"                                                                                                          s/11485633
                                                                                                                                                                                                                         210896015
                                                                                                                                                                                                                         38/4T0NSD
                                                                                                                                                                                                                         gQ_normal.j
                                                                                                                                                                                                                         pg

"366361858"    De' Iris White   dewberryblue        9/2/2011 1:33 Non-Verified   "I am a proud Christian, single mother of Jacksonville, Fl.                              2834    743    237     4    5131 https://twitt https://pbs.t Not Protected    4/8/2020 15:34
                                                                                 3, 18 yr Domestic Violence survivor                                                                                       er.com/de wimg.com/p
                                                                                 blogger:https://t.co/ZxjDtOJEp1                                                                                           wberryblue rofile_image
                                                                                 https://t.co/Az2d4rAAYq"                                                                                                                s/11374527
                                                                                                                                                                                                                         196173148
                                                                                                                                                                                                                         17/9zOwcE
                                                                                                                                                                                                                         oD_normal.j
                                                                                                                                                                                                                         pg

"36849751"     James            AnghellicJames      5/1/2009 1:56 Non-Verified   "Somewhere between proper social       Orlando, FL                                      11536   2192    494    13    3159 https://twitt   https://pbs.t Not Protected 11/11/2019 20:48
                                                                                 networking and completely wasting your                                                                                    er.com/An       wimg.com/p
                                                                                 time                                                                                                                      ghellicJam      rofile_image
                                                                                 | Orlando | Homoverified | Monster |                                                                                      es              s/92646015
                                                                                 Paper Cut Survivor | Hubby is                                                                                                             034862796
                                                                                 @SuperJoshyMan |"                                                                                                                         9/A2Qhuxm
                                                                                                                                                                                                                           W_normal.j
                                                                                                                                                                                                                           pg

"37653358"     ‚Ä† Venus        venusksmith        5/4/2009 12:55 Non-Verified   "Life holds many facets-This earth is      Florida                                       1349   1370    189     0    4158 https://twitt https://pbs.t Not Protected     4/8/2020 1:39
                                                                                 one.."                                                                                                                    er.com/ven wimg.com/p
                                                                                                                                                                                                           usksmith      rofile_image
                                                                                                                                                                                                                         s/11515257
                                                                                                                                                                                                                         489954365
                                                                                                                                                                                                                         45/w5O6Kz
                                                                                                                                                                                                                         u2_normal.j
                                                                                                                                                                                                                         pg

"378622523"    Amy Koko         exwifenewlife     9/23/2011 14:35 Non-Verified   "Check out my humorous memoir on           st. pete, florida            https://t.co/     776   2436    997    22      31 https://twitt https://pbs.t Not Protected   3/26/2020 15:05
                                                                                 divorce dating and delinquents! There's                                 y7JTOxVgr                                         er.com/ex wimg.com/p
                                                                                 Been A Change Of Plans available on                                     P                                                 wifenewlife rofile_image
                                                                                 Amazon!"                                                                                                                                s/18343273
                                                                                                                                                                                                                         70/ExWifeN
                                                                                                                                                                                                                         ewLife_nor
                                                                                                                                                                                                                         mal.JPG
                                                 Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 19 of 28


"38860110"     Eryka             ErykaNews          5/9/2009 14:22 Non-Verified   "I help make the Magic behind the       Orlando, Fl            https://t.co/   13739   1080   2711   125   12906 https://twitt https://pbs.t Not Protected        4/8/2020 2:55
                                                                                  Magicüí´ at Reedy Creek! Former PIO,                          vPh0AgGt                                          er.com/Ery wimg.com/p
                                                                                  Investigative Reporter, News Anchor ‚úà                        TM                                                kaNews        rofile_image
                                                                                  World Traveler, Sade Fan üé§ Dog                                                                                              s/78983279
                                                                                  ‚ù§"                                                                                                                           077061017
                                                                                                                                                                                                                 6/R1Rog9M
                                                                                                                                                                                                                 F_normal.jp
                                                                                                                                                                                                                 g

"38923943"     Momma Dina        MommaDina          5/9/2009 20:42 Non-Verified   "Fabulous Realtor, Fantasy Football   South Florida            https://t.co/   18873    401   1219   25     3746 https://twitt https://pbs.t Not Protected       4/6/2020 12:56
                                                                                  Owner, Friend. Momma! Love seeing the                          p7a4Yue2                                          er.com/Mo wimg.com/p
                                                                                  positive in ALL situations!                                    Co                                                mmaDina rofile_image
                                                                                  https://t.co/RvXAOdxCoB                                                                                                        s/88165440
                                                                                  üòÅ"                                                                                                                          319911116
                                                                                                                                                                                                                 8/q2dWELl0
                                                                                                                                                                                                                 _normal.jpg


"3906402372"   Must Have Shoes   Musthaveshoesss 10/15/2015 20:44 Non-Verified    "We love Shoes as much as You."             Lake Mary, FL      https://t.co/     530    212     37    4         1 https://twitt   https://pbs.t Not Protected   8/14/2019 17:09
                                                                                                                                                 OPc8Qkwy                                           er.com/Mu       wimg.com/p
                                                                                                                                                 4a                                                 sthavesho       rofile_image
                                                                                                                                                                                                    esss            s/96605887
                                                                                                                                                                                                                    639839539
                                                                                                                                                                                                                    3/D8gxIigZ_
                                                                                                                                                                                                                    normal.jpg

"393050583"    Meshia Patmon     LoveSexybrown1 10/17/2011 23:22 Non-Verified     "Hey twitter My name is Komehia I'm a       Orlando                               35    637     41     0       23 https://twitt   https://pbs.t Not Protected 10/22/2019 11:13
                                 2                                                Pround Mother of a little boy name                                                                                er.com/Lov      wimg.com/p
                                                                                  Ja'vell he is the most important thing in                                                                         eSexybrow       rofile_image
                                                                                  my life....."                                                                                                     n12             s/60322504
                                                                                                                                                                                                                    848114892
                                                                                                                                                                                                                    8/iAl1GFAu
                                                                                                                                                                                                                    _normal.jpg

"39402138"     Kerri Drylie      kiwixmas           5/12/2009 1:45 Non-Verified   ""                                          Orlando, Florida                       8     12     16     2       34 https://twitt https://pbs.t Not Protected 10/28/2019 12:13
                                                                                                                                                                                                    er.com/kiwi wimg.com/p
                                                                                                                                                                                                    xmas          rofile_image
                                                                                                                                                                                                                  s/21171182
                                                                                                                                                                                                                  5/tiny_norm
                                                                                                                                                                                                                  al.JPG

"394079360"    RO YORK üóΩ      iAmRozayMylan    10/19/2011 14:56 Non-Verified   "Rapper | Instagram üì∏ ‚ûï Snapchat       New york / Miami   https://t.co/   39949   1193   9053   73      846 https://twitt    https://pbs.t Not Protected    4/4/2020 12:06
                                                                                  üëª = iAmRozayMylan"                                          ByTHzQrt7                                         er.com/iA        wimg.com/p
                                                                                                                                                 F                                                 mRozayMy         rofile_image
                                                                                                                                                                                                   lan              s/11861454
                                                                                                                                                                                                                    010758963
                                                                                                                                                                                                                    20/LYVe660
                                                                                                                                                                                                                    X_normal.jp
                                                                                                                                                                                                                    g

"40326628"     Rick Outzen       routzen           5/15/2009 20:34 Non-Verified   "Inweekly publisher/owner. Slayer of      Pensacola, FL        https://t.co/   34652   2779   4620   103    1261 https://twitt https://pbs.t Not Protected       4/8/2020 17:57
                                                                                  Dragons &amp; Champion of Lost                                 mzrXUZ5E                                          er.com/rou wimg.com/p
                                                                                  Causes. author, investigative                                  yk                                                tzen          rofile_image
                                                                                  reporter,rabble rouser, your huckleberry"                                                                                      s/90916068
                                                                                                                                                                                                                 346766541
                                                                                                                                                                                                                 0/7lFOWOn
                                                                                                                                                                                                                 X_normal.jp
                                                                                                                                                                                                                 g

"4142385376"   Karen Coney    AllaboutNaples       11/8/2015 14:42 Non-Verified   "Sunny Naples, Florida Realtor              Naples, FL                          2562   2487    671     1   30353 https://twitt    https://pbs.t Not Protected    4/8/2020 12:24
               Coplin                                                                                                                                                                              er.com/All       wimg.com/p
               ‚òÄÔ∏èüå¥üåä                                                     Likes: sunsets, an occasional sunrise,                                                                           aboutNapl        rofile_image
                                                                                  my pets and all other animals; kind-                                                                             es               s/12473841
                                                                                  hearted + funny people. In any order."                                                                                            122618204
                                                                                                                                                                                                                    19/V6DG-
                                                                                                                                                                                                                    sLP_normal
                                                                                                                                                                                                                    .jpg

"4302698415"   Chase Stephens    DurtySouthEnt     11/28/2015 3:01 Non-Verified   "Bangin Beats + Twerkin =                   Miami, FL                             12   2652   368      0        1 https://twitt https://pbs.t Not Protected      2/4/2016 21:45
                                                                                  Durty South                                                                                                       er.com/Dur wimg.com/p
                                                                                  Hip Hop lives!                                                                                                    tySouthEnt rofile_image
                                                                                  Follow for a Follow!"                                                                                                           s/67185051
                                                                                                                                                                                                                  263608012
                                                                                                                                                                                                                  9/N5H2I6kY
                                                                                                                                                                                                                  _normal.jpg
                                                   Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 20 of 28


"4353815537"   Gabrielle Stone   Gabriellstone1_     12/2/2015 19:54 Non-Verified   "DOING ME ALWAYS"                          Florida, USA                                 4    213    18    0        6 https://twitt   https://pbs.t Not Protected   12/30/2015 2:39
                                                                                                                                                                                                         er.com/Ga       wimg.com/p
                                                                                                                                                                                                         briellstone     rofile_image
                                                                                                                                                                                                         1_              s/67214292
                                                                                                                                                                                                                         119026892
                                                                                                                                                                                                                         8/jyCjdluU_
                                                                                                                                                                                                                         normal.jpg

"437891297"    Jessica Azambuja jessaza_            12/15/2011 23:31 Non-Verified   "Addicted to pop culture. üê± Tweets      Miami, FL                                10607    753   373   14   15857 https://twitt https://pbs.t Not Protected       4/8/2020 15:33
                                                                                    are my own."                                                                                                        er.com/jes wimg.com/p
                                                                                                                                                                                                        saza_         rofile_image
                                                                                                                                                                                                                      s/11594745
                                                                                                                                                                                                                      451259412
                                                                                                                                                                                                                      48/Bo3cUF
                                                                                                                                                                                                                      oa_normal.j
                                                                                                                                                                                                                      pg

"43791458"     Giovanna P.       jonievulcano          6/1/2009 0:42 Non-Verified   "i like ze literchur, ze art, ze cakes.    Miami                                    12481   1233   359    5   20901 https://twitt https://pbs.t Not Protected        4/8/2020 6:25
                                                                                    she/her. academic.üåàüåàüåà"                                                                                     er.com/joni wimg.com/p
                                                                                                                                                                                                        evulcano rofile_image
                                                                                                                                                                                                                      s/24786095
                                                                                                                                                                                                                      5/OPH_nor
                                                                                                                                                                                                                      mal.jpg

"438858291"    *Koolaid          Koolaid_Barbie      12/17/2011 3:12 Non-Verified   "FUCK A BIO YU CAN SEE FOR                 Winter Haven, FL         https://t.co/   20006   1185   856    1     349 https://twitt    https://pbs.t Not Protected    3/17/2020 2:20
               Kouture*‚Ñ¢                                                          YASELF #RuthlessPaidBitch                                           t08Bel3Sp                                       er.com/Ko        wimg.com/p
                                                                                    #MadMuch?                                                           T                                               olaid_Barbi      rofile_image
                                                                                    #TeamGetMoneyFlipMoney"                                                                                             e                s/11273144
                                                                                                                                                                                                                         982793625
                                                                                                                                                                                                                         60/3ZzPH7
                                                                                                                                                                                                                         Cd_normal.j
                                                                                                                                                                                                                         pg

"43962410"     Janelle Garrett   JanelleGwriter       6/1/2009 20:18 Non-Verified   "Special needs Mom, Christ follower,       Florida                  https://t.co/    1047    774   569    9    2049 https://twitt https://pbs.t Not Protected       4/5/2020 22:39
                                                                                    reader of the things, writer of fantasy:                            Z0z6FEyltx                                      er.com/Jan wimg.com/p
                                                                                    The Steward Saga, The Rodasia                                                                                       elleGwriter rofile_image
                                                                                    Chronicles. PFW Member. Book                                                                                                      s/10563654
                                                                                    reviewer at @booknest_eu"                                                                                                         131420119
                                                                                                                                                                                                                      04/QKekXt_
                                                                                                                                                                                                                      __normal.jp
                                                                                                                                                                                                                      g

"439702211"    maria             mlekrharris         12/18/2011 3:21 Non-Verified   ""                                         daytona beach,fl                             5     64     5    0        0 https://twitt https://abs.t Not Protected      3/19/2015 2:14
                                                                                                                                                                                                         er.com/ml wimg.com/s
                                                                                                                                                                                                         ekrharris     ticky/default
                                                                                                                                                                                                                       _profile_ima
                                                                                                                                                                                                                       ges/default_
                                                                                                                                                                                                                       profile_nor
                                                                                                                                                                                                                       mal.png

"442318700"    Sheryl Freeman    Sheryl_Freeman      12/21/2011 0:27 Non-Verified   "MG &amp; YA writer. Loves reading         Central Florida                            457   1817   461   21     423 https://twitt    https://pbs.t Not Protected    6/9/2019 23:34
                                                                                    ALL genres. Wife, mother, RN, obscure                                                                               er.com/Sh        wimg.com/p
                                                                                    trivia expert, chocoholic, Britcom &amp;                                                                            eryl_Free        rofile_image
                                                                                    Doctor Who fan :-)"                                                                                                 man              s/33767956
                                                                                                                                                                                                                         58/21ac8e1
                                                                                                                                                                                                                         2454a1c58a
                                                                                                                                                                                                                         2e0fa822cb
                                                                                                                                                                                                                         8cc26_nor
                                                                                                                                                                                                                         mal.jpeg

"44260935"     Mz. S Jenkins     lilmami103            6/3/2009 1:32 Non-Verified   "Single &amp; Living the Good life..."     Downtown Jacksonville,                     315    915    91   0       73 https://twitt https://pbs.t Protected
                                                                                                                               Jackson                                                                  er.com/lilm wimg.com/p
                                                                                                                                                                                                        ami103        rofile_image
                                                                                                                                                                                                                      s/37880000
                                                                                                                                                                                                                      011300549
                                                                                                                                                                                                                      4/0d9b5341
                                                                                                                                                                                                                      874c1e5367
                                                                                                                                                                                                                      3532ab265c
                                                                                                                                                                                                                      ae00_norm
                                                                                                                                                                                                                      al.jpeg



"45548860"     Iris Pereyra      irisper01            6/8/2009 11:53 Non-Verified   "Mother of two awesome boys, music       Miramar, Florida                           20118   3998   748   26   20013 https://twitt https://pbs.t Not Protected       5/12/2019 2:41
                                                                                    aficionado, book addict, cat lover &amp;                                                                            er.com/iris wimg.com/p
                                                                                    compulsive retweeter."                                                                                              per01         rofile_image
                                                                                                                                                                                                                      s/80072337
                                                                                                                                                                                                                      588677017
                                                                                                                                                                                                                      6/2MhqrwTb
                                                                                                                                                                                                                      _normal.jpg
                                               Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 21 of 28


"456898975"    Mint-Z          XOMINTYFRESH       1/6/2012 20:03 Non-Verified   "GAMBINO + LOGIC √ó THE      Miami Gardens, FL                                         55563    2323     544     5    27943 https://twitt    https://pbs.t Not Protected    4/7/2020 14:22
                                                                                WEEKND(NOTHING,NOWHERE) = ME                                                                                                er.com/XO        wimg.com/p
                                                                                7.3.17 üíö"                                                                                                                MINTYFRE         rofile_image
                                                                                                                                                                                                            SH               s/90472240
                                                                                                                                                                                                                             478151475
                                                                                                                                                                                                                             3/pubbKHv
                                                                                                                                                                                                                             A_normal.jp
                                                                                                                                                                                                                             g

"45722802"     Nicole Bad &amp; alamanecer         6/9/2009 1:00 Non-Verified   "&quot;Black Twitterrr stand up!&quot; - Florida                       https://t.co/   65254   3692    12260   107   142679 https://twitt https://pbs.t Not Protected       4/8/2020 14:47
               Blerdy                                                           Don Cheadle                                                            b08dnqyW                                             er.com/ala wimg.com/p
                                                                                üå∏¬†she/her                                                          Y9                                                   manecer rofile_image
                                                                                Rep'd by: @AlyssaJennette"                                                                                                                s/11747292
                                                                                                                                                                                                                          071020011
                                                                                                                                                                                                                          53/kQqwdxf
                                                                                                                                                                                                                          u_normal.jp
                                                                                                                                                                                                                          g

"4709934621"   Gabi            gabilubin           1/5/2016 1:03 Non-Verified   "Entertainment Television Funny Food          Miami, FL                                  335    135       46     0     7419 https://twitt https://pbs.t Not Protected      3/20/2020 20:35
                                                                                &amp; Drink Music Books Fashion"                                                                                            er.com/ga wimg.com/p
                                                                                                                                                                                                            bilubin       rofile_image
                                                                                                                                                                                                                          s/68419059
                                                                                                                                                                                                                          636230963
                                                                                                                                                                                                                          2/HXjP0G4
                                                                                                                                                                                                                          2_normal.jp
                                                                                                                                                                                                                          g

"484455945"    sarahrakeelia   sarahrakeelia       2/6/2012 4:01 Non-Verified   "Graphic Designer figuring out this thing South Florida                https://t.co/    1389    1370     149     4     2948 https://twitt https://pbs.t Not Protected        4/3/2020 2:53
                                                                                called life."                                                          geQMFRn                                              er.com/sar wimg.com/p
                                                                                                                                                       cPf                                                  ahrakeelia rofile_image
                                                                                                                                                                                                                          s/12301392
                                                                                                                                                                                                                          911850946
                                                                                                                                                                                                                          56/Av-
                                                                                                                                                                                                                          zBf1h_norm
                                                                                                                                                                                                                          al.jpg

"4855112169"   Sasha           Nathali10723114   1/27/2016 22:30 Non-Verified   "living life to the fullest ,the best way I   West palm beach ,fl                         13     137      14     0         9 https://twitt   https://pbs.t Not Protected   12/6/2019 22:30
                                                                                know how."                                                                                                                   er.com/Nat      wimg.com/p
                                                                                                                                                                                                             hali107231      rofile_image
                                                                                                                                                                                                             14              s/80868892
                                                                                                                                                                                                                             414719180
                                                                                                                                                                                                                             8/TV66KqH
                                                                                                                                                                                                                             k_normal.jp
                                                                                                                                                                                                                             g

"489020850"    lisa payne      lisapayne12        2/11/2012 3:09 Non-Verified   "birthday December 26"                        Jacksonville Beach, FL                     417    2555     191     4     2231 https://twitt https://pbs.t Not Protected       4/7/2020 17:41
                                                                                                                                                                                                            er.com/lisa wimg.com/p
                                                                                                                                                                                                            payne12       rofile_image
                                                                                                                                                                                                                          s/12424510
                                                                                                                                                                                                                          191430246
                                                                                                                                                                                                                          43/FJQDbB
                                                                                                                                                                                                                          Xx_normal.j
                                                                                                                                                                                                                          pg

"502082840"    IAMSHE          DrZeldaHayes      2/24/2012 19:57 Non-Verified   "Founder of S.H.E -Supreme Human  Pensacola, FL 32524                  https://t.co/    9705   11837   11202   143     4612 https://twitt    https://pbs.t Not Protected     4/8/2020 3:35
                                                                                Energy Entrepreneur BossüíÉüèæ"                                      YSLNyIEf                                             er.com/Dr        wimg.com/p
                                                                                                                                                       ms                                                   ZeldaHaye        rofile_image
                                                                                                                                                                                                            s                s/12340870
                                                                                                                                                                                                                             534507315
                                                                                                                                                                                                                             21/bWBiMsv
                                                                                                                                                                                                                             I_normal.jp
                                                                                                                                                                                                                             g

"51419424"     Leo ‚Ñ¢         RealLeoDamiron    6/27/2009 11:56 Non-Verified   "Father extraordinaire. Sports (Yankees, Tampa, FL                                      1395   2303      101     0    16004 https://twitt    https://pbs.t Not Protected    4/7/2020 12:49
                                                                                Knicks, &amp; Rangers), writing, comics,                                                                                    er.com/Re        wimg.com/p
                                                                                books. New Yorker by birth,                                                                                                 alLeoDami        rofile_image
                                                                                üá©üá¥üáµüá∑ by design."                                                                                                ron              s/11999110
                                                                                                                                                                                                                             896701644
                                                                                                                                                                                                                             81/Vy6g6UY
                                                                                                                                                                                                                             c_normal.jp
                                                                                                                                                                                                                             g

"52203610"     DeborahDeras    DeborahDeras      6/29/2009 21:56 Non-Verified   "Deborah Deras is a #KeynoteSpeaker Los angeles, Ca &amp;              https://t.co/   12775   8273     5277   250     1972 https://twitt    https://pbs.t Not Protected    4/7/2020 19:14
                                                                                on #PeakPerformance. See her                Miami, FL                  Oj2ExXrQ9                                            er.com/De        wimg.com/p
                                                                                YouTube channel: #LatinaSpeaker for                                    s                                                    borahDera        rofile_image
                                                                                inspirational videos to help you #Align for                                                                                 s                s/58384237
                                                                                #Success."                                                                                                                                   317773721
                                                                                                                                                                                                                             6/tdgmcTM
                                                                                                                                                                                                                             Z_normal.jp
                                                                                                                                                                                                                             g
                                                 Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 22 of 28


"52249112"    Brittany Lamont   bklamont           6/30/2009 0:49 Non-Verified   "livin the dream"                          SRQ Florida                            280      230       44      0      26 https://twitt https://pbs.t Not Protected      8/6/2017 21:05
                                                                                                                                                                                                        er.com/bkl wimg.com/p
                                                                                                                                                                                                        amont         rofile_image
                                                                                                                                                                                                                      s/37880000
                                                                                                                                                                                                                      076394092
                                                                                                                                                                                                                      0/0587aa44
                                                                                                                                                                                                                      831fc7fb29
                                                                                                                                                                                                                      094576a7e
                                                                                                                                                                                                                      49609_nor
                                                                                                                                                                                                                      mal.jpeg



"529110147"   Kathleen Bridge   kathleenbridge     3/19/2012 4:52 Non-Verified   "By the Sea Mysteries and Hamptons         Melbourne Beach, FL   https://t.co/    968      707     593     21     1125 https://twitt   https://pbs.t Not Protected    4/4/2020 19:26
                                                                                 Home and Garden Mysteries                                        YAcRhYKZ                                              er.com/kat      wimg.com/p
                                                                                 https://t.co/J1esAyiv8Z"                                         GQ                                                    hleenbridg      rofile_image
                                                                                                                                                                                                        e               s/44091155
                                                                                                                                                                                                                        542981427
                                                                                                                                                                                                                        2/O4blK_U
                                                                                                                                                                                                                        H_normal.jp
                                                                                                                                                                                                                        eg

"531291518"   Shellie Blum      shellieblum       3/20/2012 14:27 Non-Verified   "#WaterskiGirlWonder - My memoir...        Lake Wales, Florida   https://t.co/ 249175   230678   254565   2210   18864 https://twitt https://pbs.t Not Protected      1/8/2020 14:48
                                                                                 Ever hear of a water skiing chick who                            fkfU2Rm4                                              er.com/she wimg.com/p
                                                                                 wrote a book? Plz check it out--                                 wf                                                    llieblum      rofile_image
                                                                                 https://t.co/BMs8C3cngI &amp;                                                                                                        s/11226185
                                                                                 https://t.co/CrayqgwxYp Txs!"                                                                                                        306361036
                                                                                                                                                                                                                      86/I7YXIUk
                                                                                                                                                                                                                      A_normal.p
                                                                                                                                                                                                                      ng

"536388355"   Kimra Major-Morris iammajor         3/25/2012 15:15 Non-Verified   "Entertainment Industry Veteran,           Florida, USA          https://t.co/   1872      922     881     13     3197 https://twitt https://pbs.t Not Protected       4/3/2020 1:17
                                                                                 Copyright &amp; Trademark                                        furhnz5Eo                                             er.com/iam wimg.com/p
                                                                                 Lawyer/Published Author"                                         m                                                     major         rofile_image
                                                                                                                                                                                                                      s/10346323
                                                                                                                                                                                                                      473737646
                                                                                                                                                                                                                      09/3H1JJqll
                                                                                                                                                                                                                      _normal.jpg


"539999083"   Joanne Lalli      JoanneLalli       3/29/2012 13:58 Non-Verified   "KW Realtor. As a SWFL resident of 25 Punta Gorda, Florida       https://t.co/   5019     1226     411    101     2355 https://twitt https://pbs.t Not Protected      6/20/2016 6:21
                                                                                 yrs., I'm happy to share my knowledge of                         Xwr9W1eu                                              er.com/Joa wimg.com/p
                                                                                 this boaters' &amp; golfers' paradise with                       5n                                                    nneLalli      rofile_image
                                                                                 you. Visit my YouTube: Scopen House                                                                                                  s/62436614
                                                                                 Sunday"                                                                                                                              013601382
                                                                                                                                                                                                                      5/HzDfGfzH
                                                                                                                                                                                                                      _normal.jpg

"568354226"   J.Pump            JPUMPMUSIC         5/1/2012 16:45 Non-Verified   ""                                         St Petersburg, FL     https://t.co/   7126     4965    3378      0      133 https://twitt   https://pbs.t Not Protected   3/26/2020 14:04
                                                                                                                                                  q7sDtemw                                              er.com/JP       wimg.com/p
                                                                                                                                                  Ok                                                    UMPMUSI         rofile_image
                                                                                                                                                                                                        C               s/94646622
                                                                                                                                                                                                                        364605644
                                                                                                                                                                                                                        8/cEsc7VLR
                                                                                                                                                                                                                        _normal.jpg


"575523653"   Aron L Myers      AronLMyers         5/9/2012 17:13 Non-Verified   "radio, television, film and literature"   Tallahassee, Fl       http://t.co/     246      719     175      9       23 https://twitt https://pbs.t Not Protected     7/24/2017 17:00
                                                                                                                                                  CEfBLyjM5                                             er.com/Aro wimg.com/p
                                                                                                                                                  I                                                     nLMyers       rofile_image
                                                                                                                                                                                                                      s/45296297
                                                                                                                                                                                                                      580954009
                                                                                                                                                                                                                      6/MMG3AS
                                                                                                                                                                                                                      dU_normal.j
                                                                                                                                                                                                                      peg

"577300534"   Mark Hedden       keywestbirder     5/11/2012 17:01 Non-Verified   "Disinclined towards excessive self        Key West, Florida     http://t.co/k    249      286     237      8       94 https://twitt https://pbs.t Not Protected     2/18/2020 23:12
                                                                                 description."                                                    XE3Ijv1P2                                             er.com/key wimg.com/p
                                                                                                                                                                                                        westbirder rofile_image
                                                                                                                                                                                                                      s/31269165
                                                                                                                                                                                                                      95/1bd3a20
                                                                                                                                                                                                                      16e9ab9c70
                                                                                                                                                                                                                      10755d045
                                                                                                                                                                                                                      11bae9_nor
                                                                                                                                                                                                                      mal.jpeg
                                             Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 23 of 28


"582389097"   IMUSIC 24/7   imusic247          5/17/2012 0:52 Non-Verified   "We are the official NIAMA for             JACKSONVILLE,            http://t.co/o     884   59481   37090   106        20 https://twitt https://pbs.t Not Protected 10/17/2018 22:58
                                                                             Independent artists, We Rank the best      FLORIDA                  FjzEOr4M                                              er.com/imu wimg.com/p
                                                                             indeipendent artist in the world go to                              M                                                     sic247        rofile_image
                                                                             http://t.co/DQHmGEY3BL to register"                                                                                                     s/26718618
                                                                                                                                                                                                                     39/f39d90cc
                                                                                                                                                                                                                     224edf9a15
                                                                                                                                                                                                                     eb895a2a7
                                                                                                                                                                                                                     67452_nor
                                                                                                                                                                                                                     mal.png

"59871888"    Seth Yergin   Sethyergin        7/24/2009 19:55 Non-Verified   "TV Writer. #PreWGA                        St. Petersburg, FL       https://t.co/    5724    1872     857    39     7228 https://twitt https://pbs.t Not Protected       4/8/2020 4:21
                                                                                                                                                 JructksPrq                                           er.com/Set wimg.com/p
                                                                             EVANGELIST - CRITERION - THE                                                                                             hyergin       rofile_image
                                                                             HOLY CHURCH OF ZECHARIAH                                                                                                               s/52420402
                                                                             JACOBS.                                                                                                                                061784268
                                                                                                                                                                                                                    8/MpRdbLJ
                                                                             BlueCat Quarterfinalist.                                                                                                               S_normal.jp
                                                                             Stage 32 TV writing contest Semi-                                                                                                      eg
                                                                             Finalist."
"60800731"    üíïNicole    nicolenarae        7/28/2009 3:41 Non-Verified   "MultiMedia Specialist. My superpower is Miami, FL &amp; Atlanta,                   19812     623     593    14      553 https://twitt https://pbs.t Not Protected     1/24/2020 23:11
              Naraeüíï                                                      to help others sparkle &amp; shine.      GA                                                                              er.com/nic wimg.com/p
                                                                             #SushiLover #AriesGang No Shade. All                                                                                     olenarae      rofile_image
                                                                             #Facts Write On!"                                                                                                                      s/82537270
                                                                                                                                                                                                                    720636108
                                                                                                                                                                                                                    8/4-
                                                                                                                                                                                                                    Y5kLC2_no
                                                                                                                                                                                                                    rmal.jpg

"61613222"    Lisa üíï     Lisaa_Tay         7/30/2009 22:08 Non-Verified   "Growing and changing.                     Florida                                  10539    1847    1167    11    59520 https://twitt https://pbs.t Not Protected       4/8/2020 0:20
                                                                             üá®üáÆüá¨üá≠"                                                                                                        er.com/Lis wimg.com/p
                                                                                                                                                                                                      aa_Tay        rofile_image
                                                                                                                                                                                                                    s/11127741
                                                                                                                                                                                                                    385051258
                                                                                                                                                                                                                    88/6LJ1siq
                                                                                                                                                                                                                    G_normal.jp
                                                                                                                                                                                                                    g

"62474094"    weird daddy   _NickWeaver_        8/3/2009 9:01 Non-Verified   "Florida | üòè| just do it | Future plastic Florida, USA                           28561    4609    2752     5     8869 https://twitt https://pbs.t Not Protected       4/8/2020 7:18
                                                                             surgeon üë®üèæ‚Äç‚öïÔ∏è |"                                                                                             er.com/_Ni wimg.com/p
                                                                                                                                                                                                      ckWeaver_ rofile_image
                                                                                                                                                                                                                    s/12419598
                                                                                                                                                                                                                    672393256
                                                                                                                                                                                                                    97/U4gpRW
                                                                                                                                                                                                                    Wo_normal.
                                                                                                                                                                                                                    jpg

"625970442"   Flawless95K   FlawlessLadys1     7/3/2012 21:08 Non-Verified   "Female Rapper 1/2 Ceo of                  Kissimmee, FL            https://t.co/ 287742    95300   92515   259   172345 https://twitt   https://pbs.t Not Protected    4/8/2020 18:35
                                                                             @Blackhesienberg. Follow                                            AwIfuy7O1                                            er.com/Fla      wimg.com/p
                                                                             @Staticshock3000 &amp;                                              d                                                    wlessLady       rofile_image
                                                                             @FlawlessLady2                                                                                                           s1              s/68787399
                                                                             #TeamAquarius #KeKePalmerFanüíï                                                                                                         344619110
                                                                             #TLCFan4Life #TeamBi #TeamFreak"                                                                                                         4/ZLQB-
                                                                                                                                                                                                                      wiG_normal
                                                                                                                                                                                                                      .jpg

"630289141"   Manny Casas   MannyC305          7/8/2012 15:14 Non-Verified   "Cuban born, naturalized American          Miami, FL                                   88     287      15     0      253 https://twitt https://pbs.t Not Protected     3/21/2020 14:37
                                                                             üá∫üá∏- Liberal Democracy - At                                                                                         er.com/Ma wimg.com/p
                                                                             home in the üå¥305 ‚òÄÔ∏è- IG:                                                                                          nnyC305 rofile_image
                                                                             mannyc305"                                                                                                                             s/11831405
                                                                                                                                                                                                                    096378941
                                                                                                                                                                                                                    44/DrjvZIJc
                                                                                                                                                                                                                    _normal.jpg


"63032274"    Sophia G      sophialynne28       8/5/2009 4:29 Non-Verified   "Wife, Mother, Educator, Mentor,           Orange Park, FL                            646     563     108     2     1037 https://twitt https://pbs.t Not Protected      8/6/2019 14:48
                                                                             Daughter, Sister and Friend who                                                                                          er.com/sop wimg.com/p
                                                                             believes in Traditional Values and                                                                                       hialynne28 rofile_image
                                                                             Family. . ."                                                                                                                           s/75539043
                                                                                                                                                                                                                    675635302
                                                                                                                                                                                                                    4/J9-
                                                                                                                                                                                                                    6sceT_nor
                                                                                                                                                                                                                    mal.jpg
                                                           Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 24 of 28


"630735519"            Potato Kugel       jblnole             7/9/2012 0:52 Non-Verified   "Pop culture, social commentary, bacon, Fort Lauderdale                       161    244     10    0     149 https://twitt https://pbs.t Not Protected     3/27/2020 21:58
                                                                                           haikus. Pictures of cheese. I use Twitter                                                                    er.com/jbln wimg.com/p
                                                                                           wrong. I have questions."                                                                                    ole           rofile_image
                                                                                                                                                                                                                      s/41306307
                                                                                                                                                                                                                      641476710
                                                                                                                                                                                                                      4/hWIG24Tr
                                                                                                                                                                                                                      _normal.jpe
                                                                                                                                                                                                                      g

"701527943319785473"   Capital Mingle     Capital_Mingle    2/21/2016 22:04 Non-Verified   "The intrinsic connection of real people. United States                      3473   4533   1315   19    2293 https://twitt   https://pbs.t Not Protected    4/4/2020 22:42
                                                                                           Meet REAL PEOPLE!! I support              Tallahassee, FL                                                    er.com/Ca       wimg.com/p
                                                                                           business if you add me I will add you                                                                        pital_Mingl     rofile_image
                                                                                           back!!"                                                                                                      e               s/80294718
                                                                                                                                                                                                                        324277657
                                                                                                                                                                                                                        8/9ZYMDrrF
                                                                                                                                                                                                                        _normal.jpg


"72628774"             LilBabaeStraight   JaquiraPridgen     9/8/2009 18:37 Non-Verified   "IM ME don't like me Cut ME Off           Marianna, FL                         16    612    187    0      52 https://twitt   https://pbs.t Protected
                                                                                           SIMPLE"                                                                                                      er.com/Jaq      wimg.com/p
                                                                                                                                                                                                        uiraPridge      rofile_image
                                                                                                                                                                                                        n               s/11860391
                                                                                                                                                                                                                        238927237
                                                                                                                                                                                                                        15/PYIX5Rir
                                                                                                                                                                                                                        _normal.jpg


"730445175818833920"   Terra Hill         Queen_Quanterr    5/11/2016 17:11 Non-Verified   ""                                        Pensacola, FL                       239    521     76    2     450 https://twitt   https://pbs.t Not Protected   10/4/2019 16:10
                                          a                                                                                                                                                             er.com/Qu       wimg.com/p
                                                                                                                                                                                                        een_Quant       rofile_image
                                                                                                                                                                                                        erra            s/11433614
                                                                                                                                                                                                                        935111516
                                                                                                                                                                                                                        17/uLApC9
                                                                                                                                                                                                                        Pk_normal.j
                                                                                                                                                                                                                        pg

"74035600"             Marcy              MissOciferGamer    9/14/2009 1:53 Non-Verified   "Gaming Content Creator on FB: Miss       Miami, FL         https://t.co/   13384   1828    627   11   16169 https://twitt   https://pbs.t Not Protected   3/19/2020 17:55
                                                                                           Ocifer Gamer - Advocate for Suicide                         GVIiHFv2                                         er.com/Mis      wimg.com/p
                                                                                           Prevention within LE and Military. Army                     Wo                                               sOciferGa       rofile_image
                                                                                           Vet - Former LE - Phil. 4:8"                                                                                 mer             s/12304533
                                                                                                                                                                                                                        423437701
                                                                                                                                                                                                                        14/YguOdp
                                                                                                                                                                                                                        Fc_normal.j
                                                                                                                                                                                                                        pg

"743117384"            Ms. Garner         GarnerDP           8/7/2012 15:27 Non-Verified   "Everyone‚Äôs teacher @ Dr. Phillips Orlando, FL            https://t.co/    6444   1186    620    5   18768 https://twitt https://pbs.t Not Protected      4/7/2020 23:13
                                                                                           High. #FAMU2007 üêç ‚ÄòYou don‚Äôt                         ANXy9CIx                                         er.com/Ga wimg.com/p
                                                                                           have to be somebody different to be                         GC                                               rnerDP        rofile_image
                                                                                           important.' My bookshelf:                                                                                                  s/12128426
                                                                                           https://t.co/025rUN4YAJ"                                                                                                   645692661
                                                                                                                                                                                                                      82/yS0JK3q
                                                                                                                                                                                                                      k_normal.jp
                                                                                                                                                                                                                      g

"750752700804063232"   Elizabeth Young    ElizabetBYoung     7/6/2016 18:06 Non-Verified   "Teacher, lawyer, reader, mom, coffee     Winter Park, FL   https://t.co/     996    197    106    1    2963 https://twitt   https://pbs.t Not Protected    4/2/2020 23:46
                                                                                           drinker, book review blogger."                              arFsZSCh                                         er.com/Eliz     wimg.com/p
                                                                                                                                                       Tb                                               abetBYoun       rofile_image
                                                                                                                                                                                                        g               s/85199568
                                                                                                                                                                                                                        374163046
                                                                                                                                                                                                                        4/60Sy9Jug
                                                                                                                                                                                                                        _normal.jpg


"767787921520726017"   Reel Nasty         themanstoreco     8/22/2016 18:18 Non-Verified   "fishing"                                 Florida, USA      https://t.co/      17   375     101    3      52 https://twitt   https://pbs.t Not Protected   1/10/2017 19:17
                                                                                                                                                       R4nd4wlnL                                        er.com/the      wimg.com/p
                                                                                                                                                       x                                                manstorec       rofile_image
                                                                                                                                                                                                        o               s/79782890
                                                                                                                                                                                                                        638877081
                                                                                                                                                                                                                        8/V7C3L3A
                                                                                                                                                                                                                        h_normal.jp
                                                                                                                                                                                                                        g

"770161608"            ùïõùï¶ùï§       BriChantay        8/20/2012 20:22 Non-Verified   "University of FLüêä{BFA}. Gonzaga Jacksonville, FL        https://t.co/    2578   3535   1226    0   11103 https://twitt https://pbs.t Not Protected      4/8/2020 12:33
                       ùîπ. üê∏üíï                                                      University üê∂ {MA} Walden {MBA}                           WI2FXwVt                                         er.com/Bri wimg.com/p
                                                                                           1.9.0.8 ùô∞ùöïùöôùöëùöä                                21                                               Chantay       rofile_image
                                                                                           ùô∫ùöäùöôùöôùöä                                                                                                       s/12292554
                                                                                           ùô∞ùöïùöôùöëùöä                                                                                                       137717104
                                                                                           ùöÇùöòùöõùöòùöõùöíùöù                                                                                              65/pfSigXD
                                                                                           ùö¢ ùô∏ùöóùöå"                                                                                                          e_normal.jp
                                                                                                                                                                                                                      g
                                                        Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 25 of 28


"772080883432034304"   Vanessa Hornedo VanessaHornedo       9/3/2016 14:36 Non-Verified   "I'm an entrepeneur navigating the world Florida, USA                               39     82    19      0      44 https://twitt   https://pbs.t Not Protected    2/5/2017 14:29
                                                                                          of motherhood and learning what it takes                                                                           er.com/Va       wimg.com/p
                                                                                          to be succesful, philanthropic and have a                                                                          nessaHorn       rofile_image
                                                                                          happy family all at once"                                                                                          edo             s/77208296
                                                                                                                                                                                                                             423883161
                                                                                                                                                                                                                             6/eTGDxiC6
                                                                                                                                                                                                                             _normal.jpg


"7853592"              100% Grey        debontherocks      7/31/2007 17:40 Verified       "writing / editing / media project         Florida                                 955   6008   7984   397    5041 https://twitt   https://pbs.t Not Protected    4/7/2020 20:51
                       Gardens                                                            development + management                                                                                           er.com/de       wimg.com/p
                                                                                          Aquarius, House of Waffle, Court of                                                                                bontherock      rofile_image
                                                                                          Dolly, Deck of Tarot, ENFP,                                                                                        s               s/11765862
                                                                                          queer #LGBT, she/her"                                                                                                              630523740
                                                                                                                                                                                                                             16/aKw-
                                                                                                                                                                                                                             H_if_normal
                                                                                                                                                                                                                             .jpg

"788782447106387968"   Hbz Drama        HbzDrama          10/19/2016 16:42 Non-Verified   "Rapper | For business and bookings :      West palm beach, fl   https://t.co/      44   625      64    1         6 https://twitt https://pbs.t Not Protected      7/9/2017 2:23
                                                                                          Lovenie.Josue@gmail.com |                                        ozARQozC                                           er.com/Hb wimg.com/p
                                                                                          #HbzManagmentüá≠üáπ"                                           Eb                                                 zDrama        rofile_image
                                                                                                                                                                                                                            s/88387504
                                                                                                                                                                                                                            600720588
                                                                                                                                                                                                                            8/OHl4j9i6_
                                                                                                                                                                                                                            normal.jpg

"79013686"             Valentina        AsRealAsItGetsV    10/1/2009 21:50 Non-Verified   "Fulfilling my dreams one step at a time. miami, portland                        21450    210    211     3    1417 https://twitt   https://pbs.t Not Protected    4/6/2020 15:07
                                                                                          I hate stagnation and mediocrity"                                                                                  er.com/As       wimg.com/p
                                                                                                                                                                                                             RealAsItG       rofile_image
                                                                                                                                                                                                             etsV            s/78670827
                                                                                                                                                                                                                             702741811
                                                                                                                                                                                                                             2/dgIaHwzr
                                                                                                                                                                                                                             _normal.jpg

"7921892"              Edit this        BeckyDMBR            8/3/2007 2:09 Non-Verified   "Journalist (editor, proofreader, writer). I Tallahassee, FL     https://t.co/   18603   4103   3730   172   53678 https://twitt https://pbs.t Protected
                                                                                          enjoy books, food, wine, travel,                                 lJMX8Zyq                                          er.com/Be wimg.com/p
                                                                                          language, history, political science. |                          Ps                                                ckyDMBR rofile_image
                                                                                          she/her | #binders | üè≥Ô∏è‚Äçüåà |                                                                                            s/77755328
                                                                                          üè≥Ô∏è‚Äç‚ößÔ∏è |"                                                                                                              846391705
                                                                                                                                                                                                                           6/fsCQ5PXn
                                                                                                                                                                                                                           _normal.jpg


"796692926847926273"   Deplorable       Dep_MagaHat       11/10/2016 12:36 Non-Verified   ""                                         West Palm Beach, FL                     103   3991    973     1    1176 https://twitt   https://pbs.t Not Protected   6/20/2018 18:43
                       üá∫üá∏ Maga                                                                                                                                                                         er.com/De       wimg.com/p
                       Hat                                                                                                                                                                                   p_MagaHa        rofile_image
                                                                                                                                                                                                             t               s/79706068
                                                                                                                                                                                                                             117029273
                                                                                                                                                                                                                             6/Wx0MmB
                                                                                                                                                                                                                             TM_normal.
                                                                                                                                                                                                                             jpg

"806987705133518849"   Jekillia Jones   Lonniejones2621    12/8/2016 22:23 Non-Verified   "Green"                                    Florida, USA                             23    191     22     0      23 https://twitt   https://pbs.t Not Protected   12/24/2016 2:03
                       üíçüíç                                                                                                                                                                              er.com/Lo       wimg.com/p
                                                                                                                                                                                                             nniejones2      rofile_image
                                                                                                                                                                                                             621             s/80699073
                                                                                                                                                                                                                             490990694
                                                                                                                                                                                                                             5/Ut-
                                                                                                                                                                                                                             EZ_4L_nor
                                                                                                                                                                                                                             mal.jpg

"827330383"            Gynger Fyer      GyngerFyer         9/16/2012 15:59 Non-Verified   "Gynger Fyer ~ The Romance Arsonist. Florida                     https://t.co/    5342    899   431     15   16984 https://twitt https://pbs.t Not Protected       4/7/2020 2:51
                                                                                          Author of Interracial Romance and Erotic                         ATQcqsUe                                          er.com/Gy wimg.com/p
                                                                                          Fiction. Deliberately setting fyer to your                       G7                                                ngerFyer rofile_image
                                                                                          imagination!"                                                                                                                    s/11489440
                                                                                                                                                                                                                           160478576
                                                                                                                                                                                                                           64/CF941l-
                                                                                                                                                                                                                           L_normal.jp
                                                                                                                                                                                                                           g

"82967428"             D. Bahadur-      Coolie79          10/16/2009 20:37 Non-Verified   ""                                         South Florida         https://t.co/    2727    366    78      5    6887 https://twitt https://pbs.t Not Protected     3/26/2020 17:56
                       Whitmore                                                                                                                            eWfGB3Ec                                          er.com/Co wimg.com/p
                                                                                                                                                           hM                                                olie79        rofile_image
                                                                                                                                                                                                                           s/88786094
                                                                                                                                                                                                                           732657049
                                                                                                                                                                                                                           6/Q87WQOf
                                                                                                                                                                                                                           G_normal.jp
                                                                                                                                                                                                                           g
                                                            Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 26 of 28


"832179560"            Dr. Sabrina        Waltersprof          9/19/2012 0:28 Non-Verified   "Journalist turned scholar. MSUALUM.       Miami                                    3170    838   184    2    2058 https://twitt https://pbs.t Not Protected     4/5/2020 16:41
                       Walters                                                               UMIAMIALUM. Stevie Wonder's music                                                                                  er.com/Wa wimg.com/p
                                                                                             makes me laugh, cry, DANCE. House                                                                                  ltersprof     rofile_image
                                                                                             music makes me nostalgic."                                                                                                       s/26249386
                                                                                                                                                                                                                              91/pics2_no
                                                                                                                                                                                                                              rmal.jpg

"833868064735260672"   Jameswilliams      valueagent35         2/21/2017 2:36 Non-Verified   "World ventures Rep"                       Jacksonville,FL                           140    765    34    0     459 https://twitt https://pbs.t Not Protected      4/6/2020 7:10
                                                                                                                                                                                                                er.com/val wimg.com/p
                                                                                                                                                                                                                ueagent35 rofile_image
                                                                                                                                                                                                                              s/83386959
                                                                                                                                                                                                                              603787776
                                                                                                                                                                                                                              0/C04cjoF1
                                                                                                                                                                                                                              _normal.jpg

"838054661806514176"   Monika Moorman     MrsMoorman1          3/4/2017 15:52 Non-Verified   "Educator, NBCT, Newsela Fellow, HP        South Florida                            1505   3062   834    6    4536 https://twitt https://pbs.t Not Protected     4/8/2020 16:23
                                                                                             Teaching Fellow, Solar System                                                                                      er.com/Mrs wimg.com/p
                                                                                             Ambassador; joyous about learning                                                                                  Moorman1 rofile_image
                                                                                             &amp; teaching"                                                                                                                  s/12274198
                                                                                                                                                                                                                              658221711
                                                                                                                                                                                                                              37/7_RvU3
                                                                                                                                                                                                                              Si_normal.j
                                                                                                                                                                                                                              pg

"838753720359923713"   Silas Crawford     SilasCrawfordx3      3/6/2017 14:10 Non-Verified   "Political, sci-fi,tech, science , and sports Miami, FL USA                          986    542    14    0     191 https://twitt   https://pbs.t Not Protected   4/8/2020 17:38
                                                                                             enthusiasts."                                                                                                      er.com/Sila     wimg.com/p
                                                                                                                                                                                                                sCrawfordx      rofile_image
                                                                                                                                                                                                                3               s/84280064
                                                                                                                                                                                                                                351766118
                                                                                                                                                                                                                                5/BESpBwi
                                                                                                                                                                                                                                U_normal.jp
                                                                                                                                                                                                                                g

"85610183"             BRIGHT EYE 2.0     IZIL_iam           10/27/2009 16:55 Non-Verified   "#PLATINUM Song Writer #President of Miami,Houston,Atlanta          https://t.co/   8944    692   724   18     671 https://twitt https://pbs.t Not Protected     4/5/2020 22:00
                                                                                             Loud Mouf Promo #Miami recording                                    JcGGkBkL                                       er.com/IZIL wimg.com/p
                                                                                             artist recent features &amp; Tours with                             7Y                                             _iam          rofile_image
                                                                                             Young Jeezy,Jacki O,Mike Jones,Xibit                                                                                             s/59680660
                                                                                             and many more...."                                                                                                               944508108
                                                                                                                                                                                                                              8/9w_9vwZv
                                                                                                                                                                                                                              _normal.jpg


"856929576999669761"   Elizabeth Pritchard eltucker3          4/25/2017 17:55 Non-Verified   "Views are my own."                        Boca Raton, FL                           2215   1995   294    5   12378 https://twitt https://pbs.t Not Protected      4/8/2020 9:31
                       (formerly Tucker)                                                                                                                                                                        er.com/eltu wimg.com/p
                                                                                                                                                                                                                cker3         rofile_image
                                                                                                                                                                                                                              s/10282626
                                                                                                                                                                                                                              903792558
                                                                                                                                                                                                                              08/Zbzadn3
                                                                                                                                                                                                                              R_normal.jp
                                                                                                                                                                                                                              g

"857282757545906181"   Author G.M. Crum GMCrumMysterie        4/26/2017 17:18 Non-Verified   "Mystery/Suspense Author Currently         Jacksonville Beach, FL                      9     43    16    0      22 https://twitt   https://pbs.t Not Protected   4/26/2018 3:14
                                        s                                                    writing my first mystery novel"                                                                                    er.com/GM       wimg.com/p
                                                                                                                                                                                                                CrumMyst        rofile_image
                                                                                                                                                                                                                eries           s/85730390
                                                                                                                                                                                                                                390945382
                                                                                                                                                                                                                                4/KhZB-
                                                                                                                                                                                                                                PJ3_normal
                                                                                                                                                                                                                                .jpg

"87680882"             Holli Threet       holliwood70         11/5/2009 13:08 Non-Verified   "Live, Love and Laugh"                     Rubonia, FL                                35     76    16    0      42 https://twitt https://pbs.t Protected
                                                                                                                                                                                                                er.com/holl wimg.com/p
                                                                                                                                                                                                                iwood70       rofile_image
                                                                                                                                                                                                                              s/17580098
                                                                                                                                                                                                                              48/l_6c2148
                                                                                                                                                                                                                              7adeaa4d8
                                                                                                                                                                                                                              58a356d1ac
                                                                                                                                                                                                                              998573c_no
                                                                                                                                                                                                                              rmal.jpg


"876862445104582656"   hey whores üçØ istoleyourhouse        6/19/2017 18:01 Non-Verified   "umm hey this account is from 2017         Florida, USA                                2   4433   314    0      40 https://twitt   https://pbs.t Not Protected   2/10/2020 4:03
                                                                                             bitch üòòüñêüèΩ‚ú®"                                                                                             er.com/isto     wimg.com/p
                                                                                                                                                                                                                leyourhous      rofile_image
                                                                                                                                                                                                                e               s/12267084
                                                                                                                                                                                                                                264929280
                                                                                                                                                                                                                                01/sNGDH9
                                                                                                                                                                                                                                B5_normal.j
                                                                                                                                                                                                                                pg
                                                          Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 27 of 28


"877417055582113793"   Shinzeamon(   OilyHugs                6/21/2017 6:45 Non-Verified   "Forever GWADAüá´üá∑                     Florida, USA                             901     848      125     0   11240 https://twitt https://pbs.t Not Protected       4/8/2020 16:24
                       Ê≤πÊÄß„ÅÆÊä±Ê                                                       Father of                                                                                                              er.com/Oil wimg.com/p
                       ìÅ )                                                                twoüë®‚Äçüë©‚Äçüëß‚Äçüëß                                                                                           yHugs         rofile_image
                                                                                           Game fanaticüñ•üéß"                                                                                                                s/12268432
                                                                                                                                                                                                                                756566016
                                                                                                                                                                                                                                00/bYekp-
                                                                                                                                                                                                                                Dp_normal.j
                                                                                                                                                                                                                                pg

"917553113980178433"   Veronica Anita    VeronicaAnitaL2    10/10/2017 0:51 Non-Verified   "What makes me special is I love to help Florida, USA                                 7     261        8    0      366 https://twitt    https://pbs.t Not Protected   3/27/2020 20:51
                       Lake                                                                others out when I see someone in                                                                                       er.com/Ver       wimg.com/p
                                                                                           needs."                                                                                                                onicaAnita       rofile_image
                                                                                                                                                                                                                  L2               s/99027076
                                                                                                                                                                                                                                   176719462
                                                                                                                                                                                                                                   6/uqLBGq0
                                                                                                                                                                                                                                   e_normal.jp
                                                                                                                                                                                                                                   g

"921618236969545728"   Linda Cue         cue_linda          10/21/2017 6:04 Non-Verified   "Librarian and poet. When I am not         Gainesville, Florida                     136    1174      409     2    2040 https://twitt https://pbs.t Not Protected        3/3/2020 6:34
                                                                                           reading, I'm writing."                                                                                                 er.com/cue wimg.com/p
                                                                                                                                                                                                                  _linda        rofile_image
                                                                                                                                                                                                                                s/92191708
                                                                                                                                                                                                                                277361049
                                                                                                                                                                                                                                7/DSZO5B7
                                                                                                                                                                                                                                q_normal.jp
                                                                                                                                                                                                                                g

"93519948"             Neliza Drew       nelizadrew         11/30/2009 0:49 Non-Verified   "I might write things. I definitely have too South Florida        https://t.co/   76558    1128    1640    93    43981 https://twitt https://pbs.t Not Protected       4/8/2020 16:33
                                                                                           many cats. Sometimes I teach kids to                              1MUofZmz                                             er.com/neli wimg.com/p
                                                                                           punch each other (karate). ALL THE                                3y                                                   zadrew        rofile_image
                                                                                           BRIDGES BURNING. | she/her"                                                                                                          s/68223980
                                                                                                                                                                                                                                736865484
                                                                                                                                                                                                                                8/j53l9fHZ_
                                                                                                                                                                                                                                normal.jpg

"950798930895343617"   ashleighvoisin    ashleighvoisin      1/9/2018 18:38 Non-Verified   "just wondering"                            Florida, USA          https://t.co/     133     216       13    0      951 https://twitt https://pbs.t Not Protected       4/7/2020 19:25
                                                                                                                                                             Pgh2Z3uw                                             er.com/ash wimg.com/p
                                                                                                                                                             ZF                                                   leighvoisin rofile_image
                                                                                                                                                                                                                                s/11971189
                                                                                                                                                                                                                                363299164
                                                                                                                                                                                                                                16/9azqdbIh
                                                                                                                                                                                                                                _normal.jpg


"95665776"             Rebecca           MermaidHaloLov     12/9/2009 15:16 Non-Verified   "https://t.co/U3AFDCp0mu"                  Jupiter Florida        https://t.co/    9946    1788     557    40    15936 https://twitt    https://pbs.t Not Protected    4/8/2020 17:50
                                         e                                                                                                                   S2stXyodn                                            er.com/Me        wimg.com/p
                                                                                                                                                             Y                                                    rmaidHalo        rofile_image
                                                                                                                                                                                                                  Love             s/78876761
                                                                                                                                                                                                                                   969642700
                                                                                                                                                                                                                                   8/EQH6A0_
                                                                                                                                                                                                                                   A_normal.jp
                                                                                                                                                                                                                                   g

"964454905716060160"   Zach Anderson     fromZtoAreviews    2/16/2018 11:02 Non-Verified   "Book Reviewer &amp; Lover. Huge fan Orlando, FL                  https://t.co/      27      61       14    2         3 https://twitt   https://pbs.t Not Protected    3/18/2018 3:32
                                                                                           of suspense, thriller, and mystery.                               sEkf7UKZ                                              er.com/fro      wimg.com/p
                                                                                           Always looking for recommendations of                             wD                                                    mZtoArevi       rofile_image
                                                                                           the sort."                                                                                                              ews             s/96481265
                                                                                                                                                                                                                                   851493171
                                                                                                                                                                                                                                   2/i-
                                                                                                                                                                                                                                   I5PLBH_nor
                                                                                                                                                                                                                                   mal.jpg

"972552590"            ArtMallGlobal.com ArtMallGlobal     11/26/2012 19:19 Non-Verified   "#ArtHEALS #FineArt #ArtCollectors #Miami #NYC #LA #UK            https://t.co/   48249   49892   104060   344   95534 https://twitt https://pbs.t Not Protected      12/5/2019 21:29
                       #ArtHEALS                                                           #ArtDealers FREE                   #Paris                         5nXWFHn                                              er.com/Art wimg.com/p
                       #ArtTherapy                                                         #ARTCONSULTATION + #FilmFinance                                   ai0                                                  MallGlobal rofile_image
                       üëëüíùüñº                                                        @TBBprivate #ArtInvestments                                                                                                          s/11769837
                                                                                           üëëüñºüé•"                                                                                                                        376005447
                                                                                                                                                                                                                                68/9eyop_g
                                                                                                                                                                                                                                W_normal.j
                                                                                                                                                                                                                                pg

"977709528"            Nancy Jackson     njbeyondborders    11/29/2012 6:17 Non-Verified   "Mom in process of #emptynesting.          Miami, FL                               4555    1192      312     0   46702 https://twitt    https://pbs.t Not Protected    4/7/2020 21:23
                                                                                           Currently exploring S. FL and learning                                                                                 er.com/njb       wimg.com/p
                                                                                           lots at #Miami-Dade County. Lover of                                                                                   eyondbord        rofile_image
                                                                                           Latin America and all things Mexico."                                                                                  ers              s/93626379
                                                                                                                                                                                                                                   053822361
                                                                                                                                                                                                                                   7/UbYLWHx
                                                                                                                                                                                                                                   D_normal.jp
                                                                                                                                                                                                                                   g
                                                        Case 1:20-cv-08042-PKC Document 43-3 Filed 07/01/20 Page 28 of 28


"985383679269752832"   Defiant        DefiantProofrdg    4/15/2018 5:05 Non-Verified   "We're a new company offering          Jacksonville, FL   https://t.co/   19    1528   513   6    47 https://twitt   https://pbs.t Not Protected 10/15/2018 15:27
                       Proofreading                                                    proofreading/editing svcs 4 authors                       9Q1cIPTo                                   er.com/Def      wimg.com/p
                                                                                       &amp; writers. Please email us w/any                      X5                                         iantProofrd     rofile_image
                                                                                       questions @                                                                                          g               s/99940598
                                                                                       defiantproofreading@gmail.com                                                                                        461844684
                                                                                       *accepting clients*"                                                                                                 8/rwKg6eRc
                                                                                                                                                                                                            _normal.jpg


"994233710"            Leslie         lillyzbuns         12/7/2012 2:40 Non-Verified   "The Worst Friend You Can Have"        Miami,US                           432    147    37   0   359 https://twitt https://pbs.t Not Protected    8/20/2015 2:24
                                                                                                                                                                                            er.com/lilly wimg.com/p
                                                                                                                                                                                            zbuns         rofile_image
                                                                                                                                                                                                          s/59180918
                                                                                                                                                                                                          478766899
                                                                                                                                                                                                          4/bMVhJu9
                                                                                                                                                                                                          n_normal.jp
                                                                                                                                                                                                          g
